Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 1 of 82                            PageID #: 1031




                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                   DISTRICT OF MAINE

BRITTANY IRISH, et al.,                           )
                                                  )
          Plaintiffs                              )
                                                  )       CIVIL ACTION NO. 1:15-CV-00503-JAW
                  v.                              )
                                                  )
DETECTIVE JASON FOWLER,                           )
DETETCTIVE MICAH PERKINS, and                     )
SERGEANT DARRIN CRANE                             )
                                                  )
          Defendants                              )

          PLAINTIFFS’ OPPOSING STATEMENT OF MATERIAL FACTS WITH
                 ADDITIONAL STATEMENT OF MATERIAL FACTS

          Pursuant to Maine Local Rule 56(c), Plaintiffs submit this opposing Statement of

Material Facts with Additional Statement of Material Facts (“OSMF”). Due to Defendants’

omissions, this document is incorporated into Plaintiffs’ Brief. 1


     I.       Opposition and Responses to Defendants’ Statement

1.        Qualified. In SMF 1, Defendants admit a lover’s triangle and an Irish/Lord relationship

qualifying for Maine State Police (“MSP”) domestic violence “DV” protection under 19-A

M.R.S. § 4012(6) and MSP M-4, the MSP’s related DV general order and policy for all officers.

See Exhibit B (19-A M.R.S. § 4012(6) (Maine Revised Statute Title 19-A; Domestic Relations));

Exhibit A (MSP M-4 Policy 2578-2607).

2.        Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.


1
        Defendants omitted material facts. For the record to be accurate, Plaintiffs have (a) identified the
SMF omissions; (b) provided the accurate facts, including Defendants’ admissions in their SMFs; and (c)
provided an accurate timeline. Plaintiffs have also (d) addressed the First Circuit’s specific fact questions
(see Plaintiffs’ Brief) and (e) organized its OSMF by subject, where possible, for clarity. Given
Defendants’ omissions, Plaintiffs must provide this level of detail in order to accurately oppose the
pending motion.

                                                      1
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 2 of 82                      PageID #: 1032




3.        Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

4.        Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

5.        Admitted.

6.        Admitted.

7.        Denied. A court of law granted the order. A court would not do so absent evidence Lord

had done something to satisfy the legal standard for such orders. Lord had a criminal history

including rape, domestic violence (“DV”), related probation violations, and status as a registered

felony sex offender. (Plaintiffs easily learned that Lord was a sex offender when Irish’s “dad had

Googled [Lord] and found the [sex] registry.”) (Irish depo. 29, ln. 18 to p. 30, ln. 1)

8.        Admitted.

9.        Qualified. Irish went to Bangor Police Department (“BPD”) on July 7, 2015; BPD went

to Lord; Lord was ordered to stop harassing Irish. See Exhibit 35 (BPD) Cease Harassment

Order 7/7/15).

10.       Qualified. See Response to SMF 1; that Response and its Exhibits are incorporated

herein.

11.       Objection; Inadmissible; irrelevant. See Fed. R. Evid. 402.

12.       Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

13.       Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

14.       Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

15.       Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

16.       Denied. SMF 16 is denied for six reasons. See OSMF 140, 141, 142. First, this SMF 16

omits a crucial material interaction between Irish and Defendants by providing incorrect timing.

Defendants first spoke with Irish at or about 3:05 p.m. on July 16, not 90 minutes later at 4:34



                                                  2
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 3 of 82                       PageID #: 1033




p.m. (that was their second meeting of the day). See Irish depo. 139, ln. 8 to p. 140, ln. 25

(placing first Irish talk with Defendants at 3:05 p.m., not 4:34, which was their second meeting

that day); accord Fowler depo. p. 19, ln. 12 to p. 20 ln. 1 (same). Second, Defendants’ timeline

omission (which was sworn to in Defendants’ affidavits), see SMF 16, allowed them to omit

material substantive evidence:     At or about 3:05 p.m. (or, at latest, at 4:34 p.m., even if

Defendants’ timeline version is credited), Irish unmistakably told Defendants (i) Lord had made

death threats and other threats to Brittany Irish; (ii) Irish feared for herself and her two children;

(iii) Irish had acted to protect her children by hiding them from Lord, so seriously did she take

Lord’s threats; and (iv) based on all of these threats and fears, Defendants were reasonable to

infer, but did not infer, that Lord would make good on his retaliation and other threats if Lord

learned that Irish had reported her allegations to the police. This is the substantive evidence

omitted by Defendants in SMF 16:

               Q. [AAG]:       And did [the Detectives] say Defendants wanted to
                               take a statement from you?
               A. [Irish]:     Yes.
               Q.              And did you tell them [the Detectives] that you
                               were too tired to do that?
               A.              I told them [the Detectives] that I wanted to go
                               home and give my children hugs and kisses because
                               they were going to their grandmother’s house so I
                               asked if I could do it [the statement] the next day.
               …
               Q.              Was this like a preplanned visit, or was this because
                               of what had happened?
               A.              Because of what had happened.
               Q.              All right. And so why did you want the kids to go
                               up to [their grandmothers house?]
               A.              Because Anthony wasn’t aware, she lived, and I
                               wanted them away from where he knew.



                                                  3
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 4 of 82                       PageID #: 1034




               Q.              So you were afraid that he might do something to
                               your kids at this point?
               A.              Yes.

(Irish depo. p. 141, ln. 5 to p. 142, ln. 12). Third, the timing evidence placing the above at the

first interaction between Irish and Defendants, at 3:05 p.m. on July 16 (or, at latest, even if

Defendants’ version is credited, 4:34 p.m.) is testified to by both Defendants and Irish, see Irish

depo. 139, ln. 8 to p. 140, ln. 25; Fowler depo. 19, ln. 12 to p. 20, ln. 1. Fourth, both the timing

(3:05 p.m. on July 15) and the substance (Irish told Defendants of Lord’s retaliation threat if she

went to the police) is corroborated by the testimony of Kimberly Irish as well. See Kimberly

Irish depo. 84, ln. 14 to p. 85 ln. 11 (testifying that Kimberly Irish and Brittany Irish spoke the

morning of July 15; that Brittany Irish told Kimberly Irish that Lord had threatened Brittany Irish

if she went to the police; that Kimberly Irish told Brittany Irish to tell the police; and that

Brittany Irish did tell Defendants these facts on July 15 when Brittany Irish first met the

Detectives, at 3:05 p.m.). Fifth, SMF 16 is denied because it incorrectly alters the material

timeline in this case regarding what Defendants knew when. Prior to 4:34 p.m. on July 15, this is

what Defendants knew: (i) 12:32 p.m.: Defendants assigned to case (Perkins Aff. par. 3); (ii)

2:00 p.m.: Defendants receive from BPD, but do not read, Irish’s first two-page typed BPD

statement identifying a Lord death threat to Irish (Lord would cut Irish ear to ear) and a threat to

himself (suicide), see Exhibit 34 (D. Crane 7/15/15 email to J. Fowler) (attaching two-page BPD

typed statement of Irish); (iii) 3:05 p.m.: Defendants learn of the retaliation threat if Irish goes to

the police; of Irish’s concern for her children; and of Irish’s concrete acts to protect her children,

discussed supra. (Fowler depo. 19, ln. 12-23) The undisputed facts also show that, prior to 4:34

p.m. on July 15: (iv) Sergeant Crane knew at 12:30 p.m. that Lord was a registered sex offender,

but not whether felony or misdemeanor, and Defendants did not find out (Perkins depo. 71, ln.


                                                  4
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 5 of 82                      PageID #: 1035




20, p. 74, ln. 7); (v) Sergeant Crane had once arrested Lord for an unrelated burglary or theft

(Crane depo. 10, ln. 3-7); (vi) Sergeant Crane personally knew Lord because Sergeant Crane and

Lord grew up in the same area (Crane depo. 9, ln. 16-25, p. 10, ln. 1); (vii) the BPD detective

who typed Irish’s first statement did not identify or remark about any credibility issues as to Irish

or her allegations, see Exhibit 34 (D. Crane 7/15/15 e-mail to J. Fowler); and (viii) Detectives

Perkins and Fowler never followed up with BPD as to the statement, nor with the BPD Officer

Tyler Rusby, who interviewed Irish. See OSMF 135, 140, 141, 142. Sixth, SMF 16 is denied

because Defendants seek inferences and facts viewed in the light most favorable to Defendants.

Defendants are movants; only Plaintiffs, as non-movants, are entitled to reasonable inferences

and to have facts viewed in the most favorable light to Plaintiffs.

17.    Denied. SMF 17 is denied for four reasons. First, SMF 17 has material omissions in

both substance and timing as to what Irish told Defendants when. As Plaintiff’s Response to

SMF 16 shows, Irish identified fear of retaliation as to her and her children, including retaliation

if she went to the police, as of 3:05 p.m. on July 15. See Response to SMF 16; that Response

and its Exhibits are incorporated here in their entirety. Second, SMF 17 omits that Defendants

already possessed a written statement from Irish, from the BPD, and that Defendants had elected

not to read it. (Irish depo. 141, ln. 5 to p. 142, ln. 12). Third, SMF 17 continues to incorrectly

alter the material timeline in this case regarding what Defendants knew when. See Response to

SMF 16; that Response and its Exhibits are incorporated here in their entirety. Fourth, SMF 17

is denied because Defendants seek inferences and facts viewed in the light most favorable to

Defendants. Defendants are movants; only Plaintiffs, as non-movants, are entitled to reasonable

inferences and to have the facts viewed in the most favorable light.

18.    Admitted.



                                                 5
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 6 of 82                       PageID #: 1036




19.    Admitted.

20.    Denied. SMF 20 is denied because Defendants have omitted that Irish told, and wrote,

much more to Defendants by 4:34 p.m. on July 15. See Responses to SMF 16 and 17; those

responses and their Exhibits are incorporated here.

21.    Denied. “[Irish] may or may not have had marks. What Detective Fowler should have

known is that DV characteristically involves strangulation and strangulation does “[n]ot always”

result in visible marks. (Van Blaricom (Expert) depo. 140, ln. 22 to p. 141, ln. 5). SMF 21 is

further denied because Defendants seek inferences and facts viewed in the light most favorable

to Defendants.     Defendants are movants; only Plaintiffs, as non-movants, are entitled to

reasonable inferences and to have the facts viewed in the most favorable light.

22.    Admitted.

23.    Denied. In SMF 23, Defendants omit that Irish addressed this: Irish had not mentioned

the store because “[Lord] didn’t commit any crimes at Verizon so I didn’t think it made much

sense [to put it in her statement.]” (Irish depo. p. 130, ln. 20 to p. 131, ln. 4). SMF 23 is further

denied because Defendants seek inferences and facts viewed in the light most favorable to

Defendants. Defendants are movants; only Plaintiffs, as non-movants, are entitled to reasonable

inferences and to have the facts viewed in the most favorable light.

24.    Denied. Brittany Irish initially declined to provide her clothes because she is of limited

financial means and could not afford replacement clothes. OSMF 147, 155. Later, despite this,

she still voluntarily gave Defendants her clothes from July 14 and 15. See OSMF 155, SMF 74.

SMF 24 is further denied because Defendants seek inferences and facts viewed in the light most

favorable to Defendants. Defendants are movants; only Plaintiffs, as non-movants, are entitled

to reasonable inferences and to have the facts viewed in the most favorable light.



                                                 6
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 7 of 82                    PageID #: 1037




25.    Qualified.      In SMF 25, Defendants admit for the first of several ways that their

investigation was not at its end; nor were all or even most of Defendants’ investigative facts in

place before Defendants left Lord their voicemail at 6:17 p.m. on July 16. Here, the rape kit

results in SMF 25 were not yet in place, yet Defendants contacted Lord anyway.

26.    Qualified. In SMF 26, Defendants separately admit their investigation was not at its end;

nor were all or even most of Defendants’ investigative facts in place before Defendants left Lord

their voicemail at 6:17 p.m. on July 16. Here, the medical providers’ findings in SMF 26 were

not yet in place, yet Defendants contacted Lord anyway. Plaintiff’s Response to OSMF 25 is

incorporated in its entirety. SMF 26 is further denied because Defendants seek inferences and

facts viewed in the light most favorable to Defendants. Defendants are movants; only non-

movants are entitled to inferences and to have facts viewed in the most favorable light.

27.    Denied. See Responses to SMF 16, 17, and 24; those Responses and their Exhibits are

incorporated herein.

28.    Denied. SMF 28 is denied for three reasons. First, as Plaintiffs’ Responses to SMF 16

and 17 shows, Defendants already had the information described in SMF 28 starting at 2:00 p.m.

and again at 3:05 p.m. on July 16. Plaintiffs’ Responses to SMF 16 and 17 are incorporated here

with their Exhibits in their entirety. Second, SMF 28 is denied because Defendants, who are

trained detectives, decided with deliberation and reflection not to ask Irish any questions about

the topics identified in Defendants’ SMF 28, despite knowing that Irish had suffered multiple

traumatic events, including, indisputably, the traumatic event of undergoing a rape kit

examination. (Fowler depo. 24, ln. 25 to p. 26, ln. 4)        Third, SMF 28 is denied because

Defendants seek inferences and facts viewed in the light most favorable to Defendants.




                                                7
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 8 of 82                        PageID #: 1038




Defendants are movants; only Plaintiffs, as non-movants, are entitled to reasonable inferences

and to have the facts viewed in the most favorable light.

29.     Qualified. In SMF 29, Defendants admit two material facts. First, Defendants admit that

Defendants decided with deliberation and reflection to first look for evidence first, rather than

first making Irish safe. See Responses to SMF 16, 17; see also OSMF 247 (testimony of

Detective Perkins that the first step in a DV or rape call is to attend to the victim; four steps later,

after taking care of the victim, it’s gather [sic] information) (Perkins depo. 153, ln. 2-15).

Second, Defendants separately admit that Defendants spent over 2.5 hours driving (compare

SMF 29 to SMF 31) to find evidence, and during this time, Defendants did not (i) first attempt to

keep the victim safe; (ii) go find Lord; (iii) run Lord’s criminal history; (iv) learn Lord’s

probation status (and an official address, to locate him); or (v) begin to assess Lord’s risk to her

children, to Hewitt, or to the public; or (vi) begin to assess Lord’s propensity for recidivism as to

Irish, his sexual assault and domestic violence victim: These six initial investigative steps of the

MSP, all omitted by Defendants, are material; Defendants were obligated to fulfill all of them

under Maine State Police policy, Maine State Police training, and the Maine State Police

reasonableness rule. See OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226,

227, 228, 229, 230, 231, 232, 243, 246, and 247.

30.     Qualified. In SMF 30, Defendants admit two material facts. First, Defendants admit

Defendants had the ability to multi-task while driving for 2.5 hours; they could have furthered

the investigation by commencing the six initial investigative steps, see Response to SMF 29 and

OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231,

232, 243, 246, and 247, but Defendants, with reflection and deliberation, decided not to

commence any of them during this 2.5 hour juncture. See id.; see also SMF 30. Defendants did



                                                   8
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 9 of 82                     PageID #: 1039




decide to call MSP’s Evidence Response Team (“ERT”), tasking them to go to the camps for

evidence gathering, but Defendants decided not to do anything else with this investigative time.

Second, Defendants admit that Defendants were now free to investigate Lord in other ways, and

that Defendants were free to go find him, because the MSP ERT was handling the evidence

gathering. Instead, Defendants decided with deliberation and reflection to spend approximately

eight early investigation hours (about 5 p.m. on July 15 to 1 a.m. on July 16) gathering evidence,

rather than keeping Irish safe and then doing the six initial investigative steps as part of finding

and securing Lord. See OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226,

227, 228, 229, 230, 231, 232, 243, 246, and 247.

31.    Qualified.   In SMF 31, Defendants admit Irish provided Defendants with credible

information related to her allegations of sexual assault, strangulation, and kidnapping by Lord.

32.    Qualified. In SMF 32, Defendants admit Irish provided Defendants with additional

credible information.     Defendants further admit they gained partial evidence such that

Defendants’ investigation would not be complete, and not all facts would be in order, at the time

Defendants’ left Lord their voicemail at 6:17 p.m. on July 16. SMF 32 states this on its face.

See OSMF 197, 198, 199, 200.

33.    Qualified.   In SMF 33, Defendants admit Defendants continued to make deliberate

decisions with reflection at this new decision-making juncture, including but not limited to new

decisions to not undertake any of the six requirements regarding Lord and regarding Irish as his

sexual assault and domestic violence victim. See Plaintiffs’ Responses to SMF 16, 17, 28, 29,

and 30, incorporated here with their Exhibits in their entirety; see also OSMF 119, 120, 130,

194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and

247.



                                                 9
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 10 of 82                     PageID #: 1040




 34.    Qualified. In SMF 34, Defendants admit that Defendants, at this next decision-making

 juncture, continued to make deliberate and reasoned decisions by deciding: (i) not to spend any

 of this available time doing any of the other six initial investigative tasks, see Plaintiffs’

 Response to SMF 29; see also OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223,

 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and 247; (ii) never sending any MSP resource

 or Evidence Response Team (“ERT”) to this second crime scene, see OSMF 142; and (iii) never

 again returning to this crime scene themselves, see id.; such that (iv) this second crime scene was

 never developed at all, meaning that (v) Defendants, here again, did not have all investigative

 facts in order before their voicemail to Lord. See OSMF 142, (Fowler depo. 23, ln. 15 to p. 24,

 ln. 9); see also OSMF 197, 198, 199, 200.

 35.    Qualified. In SMF 35, Defendants admit to their subjective belief that they can graft

 additional factors onto M-4; here, Defendants speak of long work hours serving as an exception

 to M-4, which is impermissible. See Exhibit 18 (M. Perkins 11/5/15 email to D. Crane) (written

 statement by Detective Perkins to the Maine State Police Incident Review Team (“IRT”) that

 Defendants should not be “beholden” to M-4 when Defendants have worked long hours). See

 also OSMF 129 (“Detective Fowler and I worked an 18-hour day and then a 21-hour day. To

 what end is an officer beholden to subsection E [of M-4, which says an officer shall stay with a

 victim to protect them]?”) (Perkins depo. 68, ln. 11 to p. 69, ln. 21).

 36.    Denied. SMF 36 is denied for three reasons. First, in SMF 36 Defendants omit a critical

 material fact from the timeline: 8:40 a.m. is the first material development of July 16, not 1:00

 p.m., as Defendants claim. At 8:40 a.m. on July 16, (i) Defendants learned from the first camp

 owner that breaking and entering occurred at the first camp on July 14, see OSMF 146; (ii)

 Defendants now had probable cause (“PC”) to arrest Lord; but (iii) Defendants did not tell this to



                                                  10
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 11 of 82                     PageID #: 1041




 anyone else, ever, see id.; and (iv) Defendants decided at this new juncture to continue to make

 decisions after reflection and deliberation. Among them: Defendants decided to continue to not

 do any of the initial investigative tasks as to Lord, see Response to SMF 29; see also OSMF 119,

 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243,

 246, and 247; and Defendants decided not to tell the Assistant District Attorney late that night on

 July 16 about the PC to arrest Lord for breaking and entering and the first camp, even when the

 A.D.A. was trying to decide if the D.A.’s Office could authorize an arrest of Lord on any charge

 that evening. See OSMF 170.

 37.    Objection. Inadmissible; irrelevant. See Fed. R. Evid. 402.

 38.    Denied. SMF 38 is denied for three reasons. First, SMF 38 is denied for all of the

 reasons set forth in Plaintiffs’ Reponses to SMF 16, 17, 28, 29, and 30. Those Responses and

 their Exhibits are incorporated herein in their entirety. Second, SMF 38 is denied because it is

 misleading. Irish was working on her MSP statement (her second statement, after the 2-page

 BPD statement that Defendants had possessed for over twenty-six hours by this point, but did not

 read); Irish’s MSP statement was 10-pages single spaced in small, legible handwriting; and

 Irish’s combined statements, both oral and written, placed Defendants on notice of least nine (9)

 threats against four (4) people, including two children, and including threats of retaliation,

 including if Irish went to the police. See Exhibit 11 of B. Irish Depo (Written Statement to

 MSP); see also SMF 49, 62; OSMF 149. Third, SMF is denied because Defendants have not

 claimed that any of Irish’s threat allegations or other allegations were inconsistent as among any

 of her two written statements (MSP, BPD) and five interviews (MSP (4), BPD (1)).

 39.    Qualified. This was Irish’s second written statement; the first was the BPD statement.

 See Exhibit 34.



                                                 11
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 12 of 82                     PageID #: 1042




 40.    Qualified.   In SMF 40, Defendants admit that, at this next juncture in Defendants’

 investigation, Defendants made, with time for reflective deliberation, decisions to act and to not

 act yet again. Here, instead of dividing up, and instead of working to start or complete any of the

 initial investigative requirements, see Response to SMF 29 and OSMF 119, 120, 130, 194, 195,

 196, 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and 247,

 Defendants decided to jointly interview a non-eyewitness. See OSMF 147.

 41.    Objection. Inadmissible; irrelevant; double hearsay. See Fed. R. Evid. 402; Fed. R. Evid.

 805. If admissible, SMF 41 is admitted. Here, Defendants assert the same admissions made by

 Defendants in SMF 40. Plaintiffs’ Response to SMF 40 and its Exhibits is incorporated herein.

 42.    Qualified. See SMF 40 and Plaintiffs’ Responses thereto, incorporated herein.

 43.    Qualified. See SMF 40 and Plaintiffs’ Responses thereto, incorporated herein.

 44.    Qualified. See SMF 40 and Plaintiffs’ Responses thereto, incorporated herein.

 45.    Admitted.

 46.    Objection. See SMF 41 and Plaintiffs’ Responses thereto, incorporated herein.

 47.    Objection. See SMF 41 and Plaintiffs’ Responses thereto, incorporated herein.

 48.    Objection. See SMF 41 and Plaintiffs’ Responses thereto, incorporated herein.

 49.    Objection. Inadmissible; irrelevant; double hearsay. See Fed. R. Evid. 402; Fed. R. Evid.

 805. If admissible, SMF 49 is denied because Defendants omit testimony from Irish confirming

 that Adams could not have possibly heard the information Defendants claim in their SMF. (Irish

 depo. 139, ln. 8 to p. 140 ln 25) (testimony by Irish that Adams was not present and Irish was

 alone with Defendants in a private room).

 50.    Qualified.   In SMF 50, Defendants make four omissions and admissions.                First,

 Defendants omit the substantive content of Irish’s written MSP statement, in which Irish, under



                                                 12
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 13 of 82                        PageID #: 1043




 penalty of perjury, stated that Lord had made (i) nine (9) separate threats (ii) against four (4)

 people, three of the threats being against (iii) Irish and her two children; with (iv) eight of those

 threats being predicate threats by Lord to support Lord’s ultimate (iv) retaliatory threat. In

 pertinent part from Irish’s 10-page MSP statement, the nine threats appeared as follows:


            1.       “[Lord] said . . . he would cut me [Irish] from ear to ear” [1. first
                     death threat to Irish];

            2.       “[Lord] said . . . I have someone picking up [Hewitt] and the boys
                     [her children] the boys [sic] will be [released]. . . and [Hewitt] will
                     be brought out here and tortured . . . and . . . [Lord] would take
                     [Hewitt’s] life and then [Irish’s]” [2. second death threat to Irish; 3.
                     first death threat to Hewitt; 4. torture threat to Hewitt; 5. and 6.
                     abduction threats as to each of Irish’s children] ;

            3.       “[Lord] said he [would] tie me up[,] weigh me down and throw me
                     in the lake . . . I could see the lake and I started to cry” [7. third
                     death threat to Irish, 8. tying up threat to Irish] ;

            4.       “[Lord] then told me . . . not to try anything.” [9. retaliation threat
                     to Irish.] (emphasis added).

 (See Exhibit 11 of Brittany Irish deposition, written statement to Maine State Police); see also

 OSMF 150, 151, 219, 220.

 51.     Qualified. Brittany Irish did include all important details; it is Defendants who then

 omitted them: Irish identified nine threats, including a retaliation threat. See Exhibit 11 of

 Brittany Irish Deposition (Written Statement to MSP). See also OSMF 150, 151, 219, 220; see

 also Plaintiffs’ Responses to SMF 16, 17, 35, 38, 50, 52; those Responses and their Exhibits are

 incorporated herein in their entirety.

 52.    Denied.     SMF 52 is denied for four reasons.           First, Defendants’ own testimony

 contradicts SMF 52: Defendants testified they cannot remember how long Defendants reviewed

 Irish’s ten-page single-spaced written statement, if at all, which she gave to Defendants “shortly

 after” 4:00 p.m. on July 16. See OSMF 148, 149, 150. Second, SMF 52, on its face, states only

                                                  13
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 14 of 82                     PageID #: 1044




 Defendant Perkins could have read the statement, and that no other Defendant read it. Id. Third,

 even if any Defendant did read Irish’s statement, it could not have been for more than 15 or 20

 minutes (statement finished “shortly” after 4:00 p.m.; interview began at 4:24 p.m., see SMF 50,

 54). Fourth, assuming Defendants did read Irish’s statement, Defendants then, with deliberation

 and reflection, decided to ignore the nine (9) threats, including the retaliation threat, set forth

 therein, see OSMF 150, and Defendants did not act to keep Irish safe under M-4, and Defendants

 did not undertake any of the six basic tasks required in MSP investigations. See OSMF 119, 120,

 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243, 246,

 and 247. Instead, in SMF 52 Defendants admit that, at this new juncture, they made new

 decisions to act and not to act. See, e.g., SMF 36, 44, 77, 79 (Admissions by Defendants that

 they decided to jointly interview non-witnesses Adams, Hewitt, and Shahan each for a longer

 time than Defendants could have reviewed Brittany Irish’s ten-page statement with its nine

 threats, including a retaliation threat).

 53.      Denied. SMF 53 is denied on multiple grounds, all stemming from material omissions

 by Defendants, and all of which have been denied and responded to at length supra. See

 Plaintiffs’ response to SMF 16, 17, 28, 30, 51, 52. Those Responses and their Exhibits are

 incorporated herein in their entirety.

 54.     Admitted.

 55.     Qualified. SMF 55 constitutes multiple admissions by Defendants. First, Defendants

 admit they had time to decide, in advance, at this new juncture, that (i) their intent was to

 prematurely obtain a statement from Lord that evening, even with (ii) all of the evidence

 outstanding; and (iii) no matter what Irish might say in this, her first post-statement interview.

 Second, Defendants admit they had time to decide, in advance, and had already jointly pre-



                                                 14
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 15 of 82                             PageID #: 1045




 determined to (iv) place Irish’s victim safety, pursuant to M-4, not first (as required, see, e.g.,

 OSMF 126, 128, 226), but rather secondary to Defendants’ joint decision to prematurely obtain a

 statement from Lord before all of the evidence was in2, see OSMF 197, 198, 199, 200. Third, on

 the face of SMF 55, Defendants admit Defendants had already made up their minds as to both

 their timing and their manner of contacting Lord; it would not matter what Irish said. See SMF

 55 (stating that “[w]within the first three minutes of the interview,” Defendants “told” Irish that

 Defendants “needed” to obtain a statement from Lord “that evening.”). Fourth, Defendants

 admit another material fact regarding manner of contact: Defendants had decided they would

 consider only one of the four options Defendants were trained and required by the MSP to

 collectively evaluate before contacting a suspect, see OSMF 209, 210, 211, 212, 213, 214, 215,

 216; and, further, that Defendants had not considered the appropriate MSP factors for those four

 options, see id., but rather had grafted into MSP training their own factor, “efficiency”, which is

 not a MSP factor that may be considered. See id.

 56.     Admitted.

 57.     Qualified. In SMF 57 Defendants admit two material facts. First, Defendants admit

 Defendants did not apply the appropriate MSP factors: Whether Detective Perkins “ha[s] no

 problem” with leaving a voicemail with a suspect on the undisputed facts of this case is not

 consistent with MSP training; there are both MSP training factors and a MSP objective

 reasonableness standard Defendants must consider, but Defendants did not consider them and

 2
          Prior to Defendants’ leaving Lord their voice mail at 6:17 p.m. on July 16, the investigative facts
 and crime scenes that Defendants had not developed or did not know include, but are not limited to: (1)
 not knowing Lord’s criminal history; (2) whether he was on (or in violation of) probation; (3) whether he
 had any felonies for rape or DV; Defendants also did not know (4) the results of the rape kit examination
 from the hospital, or (5) whose fingerprints Defendants had found at the first camp, or (6) whether there
 was evidence at the second camp Defendants had not gone back to, or (7) what evidence was on Irish’s
 clothes that she had provided; or (8) what propensity for (9) risk and/or (10) recidivism Lord posed as to
 (11) Irish, (12) her children, or (13) other people (such as Hewitt or Lord himself). This list is not
 exhaustive.

                                                      15
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 16 of 82                     PageID #: 1046




 made up a new one. See OSMF 209, 210, 211, 212, 213, 214, 215, 216. Second, Defendants

 admit they did not assess the risk of placing a voice mail with Lord at all; Defendants decided,

 with deliberate indifference, after having had time to reflect, reason, confer, and jointly decide,

 that Defendants “have no problem calling [Lord’s] cellphone [because Lord] can say ‘no thank

 you’ and if he does, he does, I mean, we’ll carry on.” SMF 57 (citing Perkins Aff. par. 49 and

 Exhibit C thereto). This is undisputed evidence of Defendants consciously disregarding the risk

 posed by Lord with deliberate indifference after having deliberated on the question, together as

 two Detectives, prior to making this statement to Irish.

 58.     Denied. SMF 58 is denied on multiple grounds, all stemming from material omissions by

 Defendants, and all of which have been denied and responded to at length supra. See Plaintiffs’

 response to SMF 16, 17, 28, 30, 51, 52, 53. Those Responses and their Exhibits are incorporated

 herein in their entirety.

 59.     Denied. SMF 59 is denied for two reasons. First, Irish complied voluntarily with a

 request from two Maine State Police Detectives. (Perkins Aff. par. 56) (Brittany Irish depo. 201,

 ln. 17 to p. 202, ln. 9) Second, SMF 59 is denied because Defendants seek inferences and facts

 viewed in the light most favorable to Defendants. Defendants are movants; only Plaintiffs, as

 non-movants, are entitled to reasonable inferences and to have the facts viewed in the most

 favorable light.

 60.     Denied. Defendants interviewed Irish for only about 30 minutes or less, (Fowler Aff.,

 pars. 17-18) and Defendants do not allege or cite evidence showing they asked a single question

 regarding the topics Defendant identified in SMF 16, 17, 28, 30, 51, 52, 53, 62, 63.

 61.     Denied. In SMF 61, Defendants omit and misstate Irish’s testimony. Irish testified that

 she understood that Defendants would be calling Lord “[l]ater that night, yes, as [Detective



                                                 16
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 17 of 82                     PageID #: 1047




 Perkins] had said.” (Irish depo p. 198, ln. 25) (also testifying that Detective Perkins had said he

 would call Lord “that evening.”). Defendants do not allege or cite any evidence showing

 Defendants told Irish they would be calling Lord at or around the dinner hour, early evening, the

 hour of 6:00 p.m.; nor do Defendants offer any evidence as to what Defendants did with the 75

 minutes of time between SMF 60 and SMF 64.

 62.    Denied. SMF 62 is denied on multiple grounds, all stemming from material omissions by

 Defendants, and all of which have been denied and responded to at length supra. See Plaintiffs’

 response to SMF 16, 17, 28, 30, 51, 52, 53, 62, and 63. Those Responses and their Exhibits are

 incorporated herein in their entirety.

 63.    Denied. SMF 62 is denied on multiple grounds, all stemming from material omissions by

 Defendants, and all of which have been denied and responded to at length supra. See Plaintiffs’

 response to SMF 16, 17, 28, 30, 51, 52, 53, 62, and 63. Those Responses and their Exhibits are

 incorporated herein in their entirety.

 64.    Qualified. In SMF 64, Defendants make multiple admissions: (i) Defendants, after time

 to deliberate, decided to (ii) ignore the relevant options and factors required by the MSP before

 contacting a suspect, see OSMF 209, 210, 211, 212, 213, 214, 215, 216; (iii) Defendants

 prematurely contacted a suspect, before all of the evidence of the investigation was in, see

 OSMF 197, 198, 199, 200; (iv) Defendants did not first act to keep Brittany Irish safe at this or

 any other time (at this particular juncture, 6:17 p.m., they had sent her home for her clothes, an

 address that Lord knew, such that Lord would be receiving the voice mail while Irish was alone

 at her home at Defendants’ request), see OSMF 126, 128, 226; and (v.) Defendants had decided

 to continue to act, and not act, in violation of MSP and training as to the six basic investigative




                                                 17
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 18 of 82                         PageID #: 1048




 tasks they had regarding Lord. See SMF 87, 88; see also OSMF 119, 120, 130, 194, 195, 196,

 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and 247.

 65.     Qualified. In SMF 65, Defendants make several admissions. First, they admit they

 deliberated upon, and with reflection decided to leave a voicemail identifying Detective Perkins

 in the plural, not the singular: “This is Detective Perkins . . . from the Maine State Police . . . [is]

 there[] a time that we could speak with you.” (Perkins Aff. par. 57) (emphasis added). Second,

 Defendants admit they used the dispatch number, not an officer’s cell number, and that they did

 not use any information referring to any of the facts set forth in SMF 69-73. Third, Defendants

 also admit they deliberated and made the separate decision, also with time to reason, to leave a

 voicemail with these elements, rather than hang up, and leave no voicemail, if Lord did not pick

 up the call. (Perkins Aff. par. 58 These facts are material: They are set forth in Defendants’ SMF

 64, 65, 67, 69, 70, 71, 72, and 73. Fourth, these facts, admitted to by Defendants in their own

 SMFs, show that Lord (i) received a call from Defendants; (ii) Lord cross-checked the unrelated

 Detective Pickering’s cell phone in the same minute, to confirm the unrelated Detective

 Pickering had not placed the call; and then (iii) Lord disappeared to commence his additional

 criminal acts. See also OSMF 251, 252. In SMF 65, Defendants’ own voicemail, both in the

 fact that Defendants left it, and in the manner (words) that Defendants used when leaving it,

 enabled Lord to deduce in less than one minute that Irish had gone to the police despite his

 retaliation threats to her. It is undisputed that Lord was able to deduce this with one (1) phone

 call in just one (1) minute, the exact same minute, 6:37 p.m., due to the fact of, and words of,

 Defendants’ voicemail. The tip-off was that clear; these are Defendants’ own facts. See SMF 65

 (Defendants place voicemail to Lord at 6:37 p.m.); SMF 72 (Lord calls unrelated Detective

 Pickering’s cell phone at exact same minute, 6:37 p.m., to confirm it is not Pickering calling, but



                                                   18
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 19 of 82                     PageID #: 1049




 rather that Irish has gone to the police despite his retaliation threats). Accord OSMF 251, 252

 (discussing the evidentiary facts to which Lord agreed when he pleaded guilty).              Fifth,

 Defendants admit that at no time were Defendants in contact with Detective Pickering about this

 circumstance; Defendants had decided not to address this contingency before placing their

 voicemail.

 66.    Denied. See this Court’s 6/4/19 Order on Motion to Amend Plaintiff’s Response To

 Request For Admission. See also Response to SMF 65. See also OSMF 251, 252.

 67.    Qualified. SMF 67 is an also admission by Defendants that Lord was tipped-off by the

 voicemail. See also Plaintiffs’ response to SMF 65, which is incorporated in its entirety herein.

 68.    Denied. See this Court’s 6/4/19 Order on Motion to Amend Plaintiff’s Response To

 Request For Admission. See also OSMF 251, 252.

 69.    Admitted.

 70.    Admitted.

 71.    Admitted.

 72.    Qualified. SMF 72 is an admission by Defendants that Lord immediately eliminated his

 son’s homicide investigation as the reason for Defendants’ 6:37 p.m. voicemail, and that Lord

 immediately deduced that Irish had gone to the police despite his retaliation threats. This took

 Lord one call and one minute to figure out. See Plaintiffs’ responses to SMF 65 and 67. Those

 responses are incorporated in their entirety herein.

 73.    Qualified. SMF 73 is an admission by Defendants that Lord immediately eliminated his

 son’s homicide investigation as the reason for Defendants’ 6:37 p.m. voicemail, and that Lord

 immediately deduced that Irish had gone to the police despite his retaliation threats. This took




                                                  19
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 20 of 82                      PageID #: 1050




 Lord one call and one minute to verify. See Plaintiffs’ responses to SMF 65, 67 and 72. Those

 responses are incorporated in their entirety herein. See also OSMF 251, 252.

 74.     Denied. SMF 74 has a significant material omission and is not accurate. See Plaintiffs’

 Responses to SMF 16, 17, 20, 27, 28, 38, 51, 52, 53, 55, 58, and 62, incorporated herein. At this

 time, 6:30 p.m., just thirteen (13) minutes after Defendants’ 6:17 p.m. voicemail to Lord, Irish

 repeated her concern about Defendants contacting Lord given his retaliation threats if Irish went

 to the police. Irish, who had been articulating this concern since 3:05 p.m. on July 15, a day

 earlier, now repeated this to Detective Fowler. (Irish depo. p. 272, ln. 1-15). Defendants admit

 this occurred at 6:30 p.m., 13 minutes after the voicemail. See SMF 74, 75, and 76 (“At 6:30

 p.m. on July 16 . . . Irish told [Defendants] that she was afraid that Lord would hurt her if the

 police left a voicemail message for him.” SMF 74-76. As shown in Plaintiffs’ responses to SMF

 16 and 17, it is undisputed that, before the 6:17 p.m. voicemail, Irish had already articulated fears

 of retaliation and harm if she went to the police; as such, just thirteen minutes after 6:17 p.m.,

 she was now in SMF 74 repeating her fears of retaliation, including that Lord would hurt her if

 the police left a voicemail. See also OSMF 140, 141.

 75.     Denied. See Plaintiffs’ Response to SMF 74, incorporated here in its entirety.

 76.     Denied. See Plaintiffs’ Response to SMF 74, incorporated here in its entirety. See also

 Plaintiffs’ Responses to SMF 16, 17, 20, 27, 28, 38, 51, 52, 53, 55, 58, and 62, incorporated in

 their entirety herein.

 77.     Qualified. SMF 77 is an admission by Defendants that, even upon purportedly hearing

 new information from Irish regarding retaliation threats for allegedly the first time ever at 6:30

 p.m., Defendants, with deliberation and reflection, decided not to make the victim safe, and did

 not commence any of the six basic investigation steps as to Lord, but instead decided to jointly



                                                  20
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 21 of 82                     PageID #: 1051




 interview a non-eyewitness from whom only information regarding Irish’s credibility was

 sought. See OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228,

 229, 230, 231, 232, 243, 246, and 247.

 78.    Objection. Inadmissible; irrelevant; See Fed. R. Evid. 402.

 79.    Qualified. SMF 79 is an admission by Defendants that, even upon purportedly hearing

 new information from Brittany Irish regarding retaliation threats for allegedly the first time ever

 at 6:30 p.m., Defendants, with deliberation and reflection, decided not to make the victim safe,

 and did not commence any of the six basic investigation steps as to Lord, but instead decided to

 jointly interview a non-eyewitness from whom only information regarding Irish’s credibility was

 sought. See OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228,

 229, 230, 231, 232, 243, 246, and 247.

 80.    Objection. Inadmissible; irrelevant; See Fed.R.Evid. 402.

 81.    Objection. Inadmissible; irrelevant; See Fed.R.Evid. 402.

 82.    Denied. SMF 82 contains omissions and multiple admissions. It was not just “a” barn

 fire, but also the following. First, Defendants immediately suspected Lord as the arsonist; see

 infra; see also OSMF 162. Second, SMF 82 is an admission by Defendants that Lord’s acts the

 night of July 16, beginning with this act of arson, were foreseeable and fairly directly related to

 Defendants’ 6:17 p.m. voicemail: Defendants admit another MSP detective (not on the case)

 deduced to call Defendants about this fire, making the connection, see SMF 82, and at 8:05 p.m.,

 just 2.5 hours after Defendants had placed their voicemail to Lord, Detective Perkins testified

 that he suspected Lord immediately, simply upon hearing the words barn, fire, and Benedicta.

 See OSMF 162 (testimony by both Detective Perkins and Detective Fowler that they suspected

 Lord for the barn arson upon first hearing of “a” barn fire in Benedicta). Third, given Lord’s



                                                 21
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 22 of 82                     PageID #: 1052




 previous threats, known to Defendants, and Defendants’ voicemail, the barn fire was not mere

 arson: It was a threat, a physical threat to Irish and her family (constituting (i) terrorizing and

 punishing Irish for going to the police, (ii) proof that Lord would make good on his threats, and

 (iii) a new threat that physical bodily harm would be next, not just a barn, if Irish’s police

 cooperation continued). Fourth, it was also, under M-4, a new DV incident at a new DV scene

 involving Irish. See OSMF 126. Fifth, Defendants would be the first MSP responders to this

 new DV scene involving Brittany Irish, see SMF 93; see also OSMF 126; see also Plaintiffs’

 objections and responses to SMF 16, 17, 20, 27, 28, 38, 51, 52, 53, 55, 58, and 62, incorporated

 herein; See also Exhibit 11.

 83.    Qualified. In SMF 83, Defendants make multiple admissions. First, Defendants admit

 that, while driving seventy-five miles together in response to a new, foreseeable, escalating

 danger zone, Defendants still decided at this new juncture, with deliberation, not to commence

 any of the six basic MSP investigative tasks as to Lord. See OSMF 119, 120, 130, 194, 195, 196,

 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and 247. Second,

 Defendants also continued to decide that M-4 did not apply to them; Defendants deliberately

 decided not to keep the victim, Brittany Irish, safe, with respect to any location, or with respect

 to Lord. See OSMF 119, 120, 121, 122, 123, 124, 125, 126, 244, 245. Third, Defendants made

 promises and undertook acts that Irish could reasonably rely upon to conclude she would be

 made safe, acts and words by Defendants that foreseeably brought Brittany Irish into a known

 danger zone regarding Lord. See, e.g., 9:24 p.m. call with Brittany Irish, see OSMF 163, 164,

 166, 171, 175, 183, 184. Fourth, Defendants did not help Irish get to a safe place away from the

 new DV scene at the Benedicta home; and Defendants did not even call Irish to warn her that,

 due to the arson, Lord might be near her parent’s house, such that the house might not be safe.



                                                 22
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 23 of 82                      PageID #: 1053




 Fifth, Defendants did not use the idle time of the seventy-five mile drive to review, adjust,

 modify, revisit, or revise any of their investigation plan, or their protection duties under M-4, or

 any of their decisions in the prior thirty-two hours since starting their investigation. All of these

 decisions to act and not act by Defendants are undisputed admissions in relation to SMF 83 that

 were omitted by Defendants. See OSMF 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223,

 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and 247.

 84.    Admitted.

 85.    Admitted.

 86.    Qualified. SMF 86 contains omissions and admissions. First, Defendants now had

 knowledge of yet another threat by Lord, and another explicit death threat. Yet, Defendants did

 not take any steps while driving to initiate any required M-4 protection measures for Brittany

 Irish, the victim, nor undertook any of the six basic investigation steps as to Lord. See OSMF

 119, 120, 130, 194, 195, 196, 201, 203, 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232,

 243, 246, and 247. Second, Defendants did not use this phone call with Irish to warn her about

 the danger of staying at the Irish home. Instead, by words and actions, Defendants indicated they

 would be there, too, and did not tell Irish of the foreseeable danger and the fairly direct

 connection between the voicemail, the barn fire, and the latest verbal threat that was developing.

 See OSMF 163, 164, 166, 171, 175, 183, 184.

 87.     Denied. SMF 87 contains an omission. Defendants did not tell the Assistant District

 Attorney about the breaking and entering probable cause learned by Defendants at 8:40 a.m. on

 July 16, 2015. See SMF 88, 92 (A.D.A. considered only kidnapping and rape for arrest); see

 also OSMF 170. In addition, Defendants did not tell the A.D.A. that they had not commenced

 any of the basic investigative steps as to Lord. See SMF 88.



                                                  23
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 24 of 82                      PageID #: 1054




 88.    Qualified.   SMF 88 is a further admission by Defendants that their voicemail was

 premature due to too little evidence having been gathered at the time of the voicemail.

 89.    Denied. Defendants’ own testimony states that there was no search to join until 10:05

 p.m. at the earliest, and perhaps not until 11:00 p.m. (see SMF 91 and OSMF 169 regarding

 conflicting testimony on this point). Separately, Defendants Perkins and Fowler did not arrive in

 Benedicta until 10:36 p.m., see SMF 93, and the undisputed evidence is that all three Defendants

 stayed together, with a fourth officer, a Trooper, (presumably for their own safety), when they

 made their first search for Lord at his residence at 12:30 a.m. See SMF 97.

 90.    Qualified. SMF 90 is also an admission by Defendants that at least two MSP Troopers

 were available that night (but not used) to help Defendants keep the victim safe in compliance

 with M-4.    SMF 90 is also an admission by Defendants that Defendants knew Lord posed an

 extreme danger, even to trained professionals with weapons, in that Defendants sent two

 Troopers together (but did not provide any for the DV victim, leaving her alone).

 91.    Denied. First, Defendants’ testimony is unclear; SMF 91 may have occurred at 10:05

 p.m., or it may have occurred at 11:00 p.m. Compare OSMF 169 and SMF 89, 90, and 91

 (Defendants place the time, be it 10:05 p.m. or 11:00 p.m., as referring to three events: The

 beginning of the search for Lord, the initial stop and hold, and the subsequent use caution

 warning for officers to all be “not long after” each other. Second, with either time, Defendants

 had opportunity to reflect and decide on the risk Lord posed to officers: Defendants revisited

 and revised their initial “stop and hold” statewide request because, “not long after”, Defendants

 decided and acted to add a “use caution” warning to advise their fellow law enforcement officers.

 In addition to being the only evidence in the entire record of Defendants reconsidering or

 amending a decision or action, this omitted fact in SMF 91 is material because it shows



                                                 24
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 25 of 82                     PageID #: 1055




 Defendants could foresee the danger created and exacerbated with respect to Lord. Put another

 way, Defendants objectively concluded that law enforcement needed special warnings --- even

 though these officers were trained professionals who carried weapons. See OSMF 169 (four

 citations to Detective Perkins’ testimony on these topics). Yet, Defendants did not revisit any of

 their decisions with respect to keeping Brittany Irish safe, nor their decisions not to investigate

 Lord. See SMF 91, OSMF 126, 169, see also OSMF 119, 120, 130, 194, 195, 196, 201, 203,

 217, 218, 223, 224, 226, 227, 228, 229, 230, 231, 232, 243, 246, and 247.

 92.    Qualified. SMF 92 is a further admission by Defendants that Defendants ignored other

 avenues for arresting Lord: By only briefing the A.D.A. on sexual assault and kidnapping,

 Defendants ignored (a) the probable cause Defendants had regarding the breaking and entering at

 camp one (PC that Defendants had possessed since 8:40 a.m. on July 16, 2015, see OSMF 146,

 170, and (b) probable cause for the “whole plethora” of DV crimes that can be charged. See

 OSMF 231 (testimony of Maine Criminal Justice Academy (Director Rogers) stating “[the

 officer should be] in . . . the development stage of probable cause to see whether or not . . . to

 charge somebody with a particular crime of domestic violence. I say a particular crime because

 there’s a whole plethora of those [DV crimes for which PC can be developed].”)

 93.    Qualified. SMF 93 is an admission of an unexplained time gap, combined with time to

 reflect and deliberate, for Defendants: 2.5 hours to travel seventy-five miles in a police car. SMF

 93 is also an admission that Defendants continued to worry about Brittany Irish’s safety (by

 arriving at the scene of the arson and the Irish home, where Irish was). SMF 93 is also an

 admission that Defendants did not use any of that time to advance the investigation as to Lord,

 nor to secure safety for Irish pursuant to M-4. See SMF 82, 83, 93 (showing it took the

 Defendants 2.5 hours to reach the Irish residence (8:05 p.m. to 10:36 p.m.). Defendants made



                                                 25
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 26 of 82                    PageID #: 1056




 promises to Brittany Irish, through Defendants’ oral statements to Brittany Irish, beginning at

 9:24 p.m., and through Defendants’ actions that Defendants conveyed to Brittany Irish. See SMF

 96 (discussing the promises Defendants started making at 9:24 p.m. on July 16, 2015). See also

 OSMF 163, 164, 166, 171, 175, 183, 184. There is conflicting evidence by Detective Perkins’

 testimony on whether these promises reassured Irish that needs to be resolved:

 Q:      She was reassured by the fact that you were going to be up there as well[?]

       AAG TAUB:           Objection.

 A.      I’m not sure.

 Q.      I’m just asking, was she reassured?

       AAG TAUB:           Objection.

 A:      I don’t know.

 Q.      Did she say to you, I’m reassured that you’re going to be there?

 A:      I don’t recall.

 Q:      When you say I don’t recall, does that mean, it didn’t happen or are you saying you just
         don’t remember one way or the other?

 A:      I don’t remember one way or the other.

 (Perkins depo. 111, ln. 1-14); see also OSMF 163 (summarizing this testimony).

 94.     Qualified. SMF 94 is also an admission by Defendants that Defendants were the first

 responding MSP officers to a new DV situation and DV scene, due to the barn fire arson likely

 started by DV suspect Lord as a threat to DV victim Irish, that was part of their DV investigation

 where victim Irish already was present (rendering M-4 indisputably applicable to them even if

 Defendants’ incorrect personal interpretations of M-4 were somehow credited as correct). See

 OSMF 113, 114, 115, 116, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130,

 131, 132, 133. It is undisputed that the barn that burned was very close to the Irish home. See

 OSMF 171. It is undisputed the K-9 unit was immediately called by Defendants, see SMF 94,

                                                  26
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 27 of 82                      PageID #: 1057




 because the arson suspect, Lord, was likely in the immediate area. See OSMF 162, 163, 164,

 165. SMF 94 is also an admission by Defendants that now a third and fourth MSP resource was

 now available to provide M-4 protection to the victim as required by policy: After “look[ing] for

 a track”, both the Trooper-handler and the K-9 trained dog could have been placed on the

 premises around the Irish home to keep Irish and her family safe. See id.

 95.    Qualified. SMF 95 is an admission by Defendants that Defendants decided to never try

 or attempt to learn Lord’s criminal history, nor his probation status, until almost midnight on

 July 16, 2015, which was thirty-five hours after the Defendants’ had the initial facts of this case,

 and about thirty-three hours (since 2:00 p.m.) on July 15, 2015) after the Defendants had the

 BPD written statement (which included a death threat against Irish) and other information. See

 SMF 16, 17, 18, 51, 62; see also OSMF 172, 173.

 96.    Qualified. SMF 96 is an omission and an admission by Defendants that Irish’s midnight

 call was not a first or new call, but rather perseverance and persistence by a rape and DV victim

 to get help and safety, given her reasonable reliance on statements and actions by Defendants,

 and given her continued articulation of credible threats and her fear of retaliation that were now

 manifesting in real time. Brittany Irish had articulated her concerns to Defendants starting at

 3:05 p.m. on July 15, 2015. See OSMF 140, 141; see also OSMF 16, 17, 28, 30, 51, 52, 53, 62,

 and 63; (those Responses and their Exhibits are incorporated herein in their entirety). SMF 96 is

 also an admission by Defendants that their 9:24 p.m. promises to Irish (one verbal, one through

 action) that Defendants would be at her parents’ home too, (OSMF 164) see id. As such, SMF

 96, Brittany Irish’s midnight call, constitutes Irish calling Detective Perkins as a follow-up to her

 reliance on Detective Perkins’ 9:24 p.m. words (we the Detectives are coming and will be there)

 and Detective Perkins’ and Detective Fowler’s separate actions which started at 8:05 p.m. and



                                                  27
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 28 of 82                        PageID #: 1058




 were continuing (i.e., Detectives Perkins and Fowler were already driving there, consistent with

 his words). This all had placed Brittany Irish at a new DV scene, and Defendants had not

 advised her to leave that scene. Yet, the detectives, except for a short time around 10:36 p.m.,

 were never in the area of the Irish home at all. (See SMF 163, Perkins depo. 110, ln. 12 to p.

 111, ln. 14.) See SMF 83, 86, 93, 96, see also OSMF 163, 164, 171, 175, 177, 178, 179, 180,

 181, 182, 183, 184, 185; see also OSMF 186, 187 (testimony of Detective Fowler stating

 Defendants “basically just drove around different areas . . . hoping to see a truck or someone,

 anything like that. So that’s what we did . . . . I don’t recall [if] . . . we drove around or whatever

 we did to be honest.”). (Fowler depo 57, ln. 24-25, p. 58, ln. 1-20)

 97.    Qualified. SMF 97 is an admission by Defendants that Defendants viewed Lord to now

 be, after their 6:17 p.m. voicemail, such a danger that four (4) MSP officers had to go together to

 his home address, while no officers were placed at or near the Irish home. SMF 97 is also an

 admission that a fifth additional MSP resource, another Maine State Trooper, was available to

 comply with M-4 and provide victim safety protection.

 98.    Denied. Defendants’ testimony is that Sergeant Crane at 1:00 a.m. on July 17 initially

 refused Irish’s latest check-in, made an hour earlier, without a stated reason, and then Sergeant

 Crane cited lack of manpower as an afterthought. See OSMF 177, 178 (“No, we’re not . . . No,

 we are not going to provide --- we don’t have the manpower to provide overnight security.”).

 (Perkins depo. 50, ln. 1-12) SMF 98 is an admission that Defendants decided together at 1:00

 a.m. to tell a victim two false statements: (1) there was no MSP manpower; and (2) MSP cannot

 abide by M-4 and provide the required protection); both were false statements that Defendants




                                                   28
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 29 of 82                                  PageID #: 1059




 would not convey until an hour later, at 2:00 a.m., see OSMF 182, 183, when it is undisputed

 there were at least ten (10) MSP resources in the immediate area.3

 99.     Admitted.

 100.    Qualified. SMF 100 is also an admission by Defendants that in response to an ongoing

 midnight follow-up request by a DV victim for protection and safety (which is mandated by

 MSP M-4 policy), and which was confirmed by, and foreseeable from, Defendants’ 9:24 p.m.

 promises, see OSMF 163, 164. First, Defendants took a full two hours to respond to Brittany

 Irish. It is undisputed this was a two-hour delay without need and the decision to delay was

 made with time to reflect and deliberate. See SMF 96, 97, 98, 99, 100, 101. Second, it is an

 admission that during this two-hour time block, given all other statements and actions by

 Defendants that night, see OSMF 163, 164, it was reasonable for Irish to conclude the two hours

 of silence after her latest protection check-in meant she was continuing to receive the protection

 arising from the 9:24 p.m. promises. See id. Third, it is an admission that, after Defendants met

 alone at 1:00 a.m. to decide to use lack of manpower as the reason for denying Brittany Irish’s

 midnight follow-up check-in for the required M-4 policy protection, see OSMF 177, 178, it was

 not until another hour later, at 2:00 a.m., that Defendants, having used that hour to reflect and

 deliberate, decided to still go forward and affirmatively tell Irish a statement that was both a false

 statement and one in violation of M-4 policy, see OSMF 183, 184. That SMF 100 is a false

 statement by Defendants is undisputed because there were at least ten (10) MSP resources in the

 immediate area. See Response to SMF 98; see also OSMF 179.


 3
   (1) Sergeant Crane, (2) Detective Perkins, (3) Detective Fowler, (4, 5) the two Troopers who checked-in on the
 first Lord address (see SMF 90), (6) the Trooper who went with all three defendants to check-in on the second Lord
 address, for a team of four (see SMF 97), (7) the Detective at the gas station dumpster collecting evidence and (8)
 the Trooper also at the same dumpster collecting evidence (see OSMF 179, 182), and finally (9, 10) the K-9 Trooper
 and the K-9 dog (see SMF 94). This list of 10 available MSP resources in the area does not count available off-duty
 Maine State Police, and it does not count on-duty and off-duty local police. See SMF 90, 94, 97; OSMF 179, 182
 (identifying all resources available.)

                                                         29
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 30 of 82                        PageID #: 1060




 101.    Denied. See OSMF 184 (testimony of Detective Fowler stating that he heard Detective

 Perkins tell Brittany Irish that Defendants were still looking for Lord and that there would not be

 a security detail posted at her parent’s residence, because we didn’t have the manpower to do it.)

 (Fowler depo. 51, ln. 1-12.). A factfinder could infer that while MSP would not be posted right

 at the residence, that they would be nearby looking for Lord.

 102.   Denied. The undisputed facts are that, instead of searching the area for Lord, Defendants

 met in other towns to decide to tell Brittany Irish of “lack of manpower”; met in other towns to

 talk with other MSP resources who were in a dumpster instead of protecting the DV victim; and

 then Defendants next testified Defendants don’t remember what exactly they were doing. See

 OSMF 163, 164, 171, 175, 177, 178, 179, 180, 181, 182, 183, 184, 185. See also OSMF 186,

 187 (testimony of Detective Fowler stating Defendants “basically just drove around different

 areas . . . hoping to see a truck or someone, anything like that. So that’s what we did . . . . I don’t

 recall [if] . . . we drove around or whatever we did to be honest.”). (Fowler depo 57, ln. 24-25, p.

 58, ln. 1-20)

 103.   Admitted.

 104.   Qualified. See State v. Lord, 2019 ME 82, __, A.3d __.

 105.   Qualified.    SMF 105 contains the qualifiers “depending on the circumstances” and

 “may”; as such, conversely, depending on the circumstances, it also may not be acceptable to call

 a suspect on the phone.

 106.   Qualified. Defendants and MSP leadership have themselves testified that if there is no

 articulated MSP standard of care, then all MSP decisions and actions must follow MSP training

 and the default objective reasonableness standard. See OSMF 194, 195, 196, 214.




                                                   30
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 31 of 82                   PageID #: 1061




 107.    Qualified. MSP Training addresses the options and factors to consider. See OSMF 209,

 210, 211, 212, 213, 214, 215, 216.

 108.    Qualified. Defendants themselves have testified that if there is no articulated MSP

 standard of care, then all MSP decisions and actions must follow MSP training and objective

 reasonableness. See OSMF 194, 195, 196, 214.

 109.    Denied. SMF 109 is not an accurate representation; the deponent twice testified he was

 not aware of any such policies, which is different than testifying that there is no such policy.

 SMF is thus both inaccurate and an omission. (Van Blaricom (Expert) depo. 93, ln. 10-17)

 110.    Denied. Defendants themselves have testified that if there is no articulated MSP standard

 of care, then all MSP decisions and actions must follow MSP training and objective

 reasonableness. See OSMF 194, 195, 196, 214.

 111.    Admitted.

 112.    Denied.     The MSP Academy Director of Training (Rogers) and Detective Fowler

 contradict Detective Perkins.    See OSMF 228, 231 (the purpose of risk assessment exists

 independent of the Ontario Domestic Assault Risk Assessment (“ODARA”) see Exhibit 29 and

 MSP officers are trained to assess propensity for recidivism and future harm of a victim using

 four factors); (Maine Criminal Justice Academy depo. (Director Rogers) 15, ln. 16-25, p. 16, ln.

 1-24)

 (that there is nothing in ODARA that says it cannot be used to assess how much victim

 protection may be needed in order to comply with M-4).




                                                31
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 32 of 82                         PageID #: 1062




              PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS

         A.      Facts Relevant to MSP DV Policy / General Order M-4.

         All Officers Are Required To Abide By M-4, But Some Interpret That Defendants Do Not.


 113.    MSP “DV Policy M-4” deals with “DV investigations.” (MSP 30(b)(6) (Cote) depo. 16,

 ln. 22-25 (Deputy Chief); M-4 is an MSP general order; a policy for DV and response to it,

 including investigations. (MSP Lt. Grzyb depo. 6, ln. 25 to p. 7, ln. 4); “[T]he DV policy M-4 . .

 . . [is] a way to guide . . . spoon-feed . . . proper steps.” ((30(b)(6) MSP depo. 16, ln. 1-8)

 114.    General Order M-4 is applicable to road troopers, detectives, all members of the Maine

 State Police. (Lt. Grzyb depo. 47, ln. 24 to p. 48, ln. 2)

 115.    M-4 is “[a]bsolutely” applicable to all MSP members whether Defendants are in a major

 crimes unit [MCU] or not. (Grzyb depo. 47, ln. 24 to p. 48, ln. 4)

 116.    M-4 is not discretionary, yet “the major crimes unit [MCU] really does not abide by [M-

 4][.]” MSP 30(b)(6) (Cote depo. 16, ln. 12-17). “[A]s far as having to abide word-for-word or

 having M-4 kind of dictate that investigation, that’s not really how M-4 is applied [by the

 MCU].” MSP 30(b)(6) (Cote depo. 16, ln. 19-21; Cote depo. 15, ln. 25 to p. 16, ln. 25)

 117.    Some officers treat “DV policy M-4 . . . as a . . . guideline to a more traditional domestic

 call, something that is active and ongoing or has just happened, and it really is a guide to a

 uniform officer who doesn’t deal with larger, more complex investigations.” (Cote depo. 16, ln.

 1-6) “[T] those of us with [MCU] experience . . . our interpretation is that M-4 would not apply

 in this case.” (Cote depo. 20, ln. 2-6)

 118.    Detective Fowler of the MCU received all mandatory training for the M-4 policy.

 (Fowler depo. 16, ln. 7-9) Detective Fowler testified Exhibits A and B of his deposition are the

 M-4 policy and the related state statute he was trained on. (Fowler depo. 16, ln. 10-17)


                                                   32
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 33 of 82                      PageID #: 1063




 119.   Detective Fowler testified he agrees “one of the foremost goals you have is to protect the

 victim.” (Fowler depo. 35, ln. 21-23) It’s important the victim be made safe, before there’s first

 contact with the offender. (Fowler depo. 11, ln. 25 to p. 12, ln. 2)

 120.   Detective Fowler testified if he is at the scene of where a DV incident occurred, “then I

 have to follow the steps in our M-4 protocol. I have to . . . . we got to make sure that the victim

 feels safe or encourage the victim to go somewhere where she is going to feel safe or should be

 safe.” (Fowler depo. 39, ln. 21 to p. 40, ln. 5) Detective Fowler testified he is going to stay with

 a DV victim if it’s necessary.” (Fowler depo. 40, ln. 7-8)

 121.   Detective Perkins and Sergeant Crane of the MCU never agreed that M-4 applies to them.

 SMF 1-112; OSMF 113-252.


            Facts showing Irish’s case was both sexual assault and domestic violence.


 122.   In his report on Irish’s allegations, Detective Perkins put the subject as rape and also a

 DV crime. (Perkins depo. 70, ln. 3-12)

 123.   Findings made by the MSP IRT [Incident Review Team] showed the Irish case was both

 a rape claim and also a DV situation because there were such things as the seat belt strangulation.

 (Grzyb depo. 48, ln. 11-17) Because Irish was a sexual partner of Lord, her case fell within the

 household and family member definition of DV assault because “it talks about partners and

 former partners.” (Grzyb depo. 48, ln. 23 to p. 49, ln. 4)

 124.   Grzyb testified as such, the requirements of order M-4 were important to be considered in

 the strategy of investigating the crimes in this case. (Grzyb depo. 49, ln. 5-8)

 125.   MSP’s training academy scenarios expand all members’ understanding of DV. “[DV] is a

 very wide and broad topic.” MSP 30(b)(6) (Cote depo. 43, ln. 20 to p. 44, ln. 3) Detective

 Perkins defines “DV” to mean “violence that occurs between intimate partners, household family

                                                  33
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 34 of 82                         PageID #: 1064




 members”; Defendants can be intimate partners and not live in the same household; Defendants

 can also include former sexual partners.” (Perkins depo. 19, ln. 18 to p. 20, ln. 4)

 126.   MSP Leadership testified barn burning is not just a violent act; it can be an act of DV.

 (Grzyb depo. 56, ln. 14-19) (testifying for MSP IRT that “Someone might argue the fire could

 have been” a DV incident and scene.”); (Van Blaricom (Expert) depo. 138, ln. 6-10) (“The barn

 burning is a violent act and [the Detectives] suspected [Lord] did that, that’s why Defendants

 drove up there, and then the priority becomes protection of the victim, that’s always the priority,

 and [the Detectives] simply ignored that.”)

                   M-4 is Mandatory, But Some Defendants Apply It Differently.


 127.    Detective Perkins testified his view is “State Police policies are a guideline that should

 be followed when you can follow them”, even when an MSP Order is titled “Operations General

 Order”. (Perkins depo. 18, ln. 8-11) Detective Perkins disagrees with the language in M-4 that

 states “‘Given that this is a statutorily mandated policy, officers must abide by this policy as it

 applies to all standards of the Maine Criminal Justice Academy[.]’”. (Perkins depo. 20, ln. 5-18)

 This despite Detective Perkins testifying the M-4 order and the related statute employ the word

 “shall”, which Detective Perkins understands to mean “mandatory”; and the word

 “immediately”, which Detective Perkins understands to mean “without delay”. (Perkin depo. 15,

 ln. 4-20; Perkins depo. 23, ln. 3-17; Exhibits A and B) Detective Perkins understands the

 language of both M-4 and its related Maine State statute. (Perkins depo. 14, ln. 10 to p. 23, ln.

 24)


 128.   Detective Perkins testified, if he had applied M-4, he would apply his own interpretation

 of it. “I’m going to stay with them [victims] as long as it’s reasonably practical to conduct my

 investigation, as it serves the purpose of furthering my criminal investigation. But, yes, I could

                                                  34
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 35 of 82                        PageID #: 1065




 stay with that person for a period of time.” (Perkins depo. 28, 12-16) Detective Perkins believes

 protecting the safety of the victim is important, but situational. (Perkins depo. 27, ln. 14-22)

        Grafting Factors Like Work Hours Into M-4 So That Defendants Are Not Beholden To It.


 129.   Detective Perkins testified he wrote to the MSP IRT [Incident Review Team], through an

 email sent to Sergeant Crane [See Exhibit 18], as follows: “Det. Fowler and I worked an 18-hour

 day [on July 15, 2015] and then a 21-hour day [on July 16, 2015], to what end is an officer(s)

 beholden to Subsection E, paragraph 2?” [of M-4, which says an officer shall stay with a victim

 to protect them]. (Perkins depo. 68, ln. 11 to p. 69, ln. 21); See also Exhibit 18.


                  Defendants Did Not Stay With Victims In The Manner Required by M-4.


 130.   The expert witness testified Detective Perkins and Detective Fowler and Sergeant Crane

 violated the MSP M-4 DV policy because Defendants did not take reasonable means to protect

 the victim because, under Exhibit A, Section E of M-4, MSP-002594, “In any circumstances in

 which an officer has reason to believe that a family or household member has been or is being

 abused, the officer shall immediately use all reasonable means to prevent further abuse,” and

 because Brittany Irish “certainly got no assistance where she was and Defendants had every

 reason to believe [Lord] was in the vicinity . . . . If you can’t immediately arrest [Lord] and you

 know he’s in the vicinity, the obvious next step is to provide protection for the victim.” (Van

 Blaricom (Expert) depo. 104, ln. 7 to p. 109, ln. 21).

                  Defendants’ Admission That Their Investigation “Led To” The Events.


 131.   Sergeant Crane, in subsequent written comments to the empaneled MSP IRT [Incident

 Review Team], wrote: “‘In conclusion, it weighs heavy knowing that one of our investigations in


                                                  35
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 36 of 82                        PageID #: 1066




 Section 6, as it was ongoing, led to the tragic events that took the lives of two people and hurt so

 many others.’” (Crane depo. 30, ln. 24 to p. 31, ln. 19) Detective Fowler never made any

 objection to Sergeant Crane about these written comments by Sergeant Crane to the MSP IRT.

 (Fowler depo. 56, ln. 7-15)

 132.   In contrast, the MSP 30(b)(6) designee testified, “Hey, . . . [t]his girl is reporting that she

 was raped by a man . . . [w]e’re going to put our feelers out to try to locate him, but we are not

 going to bring to bear [our full] resources . . . [].” (MSP 30(b)(6) depo. 33 ln. 17-21) “[T]he

 investigation was showing that [Irish] was lying and, therefore, this was a false report and not

 DV [sic] complaint. (MSP 30(b)(6) depo. 31, ln. 14 to p. 32, ln. 3)



                The MSP Incident Review Team Noted Possible Deficiencies Applying M-4.

 133.   Grzyb confirmed that MSP Incident Review Team [IRT] recommendations noted

 possible deficiencies in the application of General Order M-4, Section 4. (Grzyb depo. 45, ln.

 11-14); (Grzyb depo. 63, ln. 10-15); see also Exhibit 14 (Report at 3342).                One of the

 deficiencies regarding M-4 was the requirement that if an officer has reason to believe that a

 family or household member has been or is being abused, the officer shall immediately use all

 reasonable means to prevent further abuse and that the officer shall assist such victim (Grzyb

 depo. 45, ln. 16 to p. 46, ln. 4) The IRT recommended that MSP personnel in MSP Major Crime

 Units should receive training to emphasize the requirement of general order M-4 so that it is

 considered in the strategy of investigating crimes. (Grzyb depo. 44, ln. 21 to p. 45, ln. 10) The

 IRT wanted to make sure the Major Crimes Unit got a refresher on M-4 when Defendants had

 cases that are both rape and DV cases.         (Grzyb depo. 65, ln. 5-15)       This is because the




                                                  36
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 37 of 82                     PageID #: 1067




 requirements of general order M-4 were important to be considered in the strategy of

 investigating the crimes in this case. (Lt. Grzyb depo. 49, ln. 5-8).

        B.      Facts Showing Timeline, Chronology, and First Circuit Questions.

        July 7, 2015

 134.   On July 7, 2015, one week before the events began in this case, the BPD gave a

 harassment notice to Lord, instructing Lord to leave Irish alone. (Fowler depo. 67 ln. 3-8) See

 Exhibit 35 (BPD Cease Harassment Order 7/7/15).

        July 15, 2015

 135.   At no time on July 15 or 16, did Detective Fowler know about the above July 7 Lord/Irish

 harassment notice to Lord by the BPD, because he never contacted BPD. He just received,

 without following up, the BPD July 15 allegations by Irish, typed and sent by BPD to MSP at

 2:00 p.m. on July 15. (Fowler depo. 67, ln. 10-22); see also Exhibit 35.

 136.   At 12:00 p.m. on July 15, Sergeant Crane was the first MSP officer involved when he

 received a call from BPD. (Crane depo. 12, ln. 20 to p. 13, ln. 19) Sergeant Crane learned from a

 BPD officer that Irish had come to the BPD and made a complaint of rape against Lord. (Crane

 depo. 13, ln. 2-7) The BPD officer told Sergeant Crane that Irish alleged Lord abducted her the

 day before [July 14]; had kept her against her will for several hours [overnight into July 15] and;

 had raped her several times. (Crane depo. 13, ln. 11-15) Sergeant Crane did not testify that the

 BPD officer who interviewed Irish and typed her statement [which contained a threat by Lord,

 see SMF 9, 135, 138, Exhibit 34, thought Irish lacked credibility. Id. Sergeant Crane assigned

 Detectives Perkins and Fowler at 12:00 p.m. on July 15. (Crane depo. 14, ln. 9-19)

 137.   At 1:20 p.m. on July 15, Detective Perkins was briefed by Sergeant Crane that the suspect

 was Lord; that Irish had broken up with him; and allegations involved violence, choking with a


                                                  37
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 38 of 82                        PageID #: 1068




 seat belt, and multiple rapes at multiple locations. (Perkins depo. 72, ln. 21; p. 73, ln. 25) Still at

 1:20 p.m. on July 15, Detective Perkins also learned from Sergeant Crane that Lord was on the

 Sex Offender Registry; however, at that time, Detective Perkins did not run a criminal

 background check to determine what Lord’s full criminal record was. (Perkins depo. 74, ln. 5-

 16) At 1:25 p.m. on July 15, Detective Perkins in turn briefed Detective Fowler that Irish had

 alleged she was choked with a seat belt; that she had been sexually assaulted; and that she had

 been held captive the night before, July 14 into July 15. (Fowler depo. 18, ln. 7-24) Detective

 Fowler is unsure when he learned from Sergeant Crane that Lord was a registered sex offender.

 (Fowler depo. 27, ln. 3-14)

 138.   At 2:00 p.m. on July 15, Sergeant Crane received by email, from the BPD, Irish’s two-p.

 statement as typed by the BPD officer; it had “the details of what [the BPD officer] had talked to

 B. about.” (Crane depo. 13, ln. 20-24) Detective Perkins testified he knew Irish filed her

 original complaint and made her original statement with BPD, and that he and Detective Fowler

 had obtained “reports” from BPD, but Detective Perkins does not recall when he obtained those

 reports. (Perkins depo. p. 72, ln. 1-13) At 2:05 p.m. on July 15, MSP internal emails, see

 Exhibit 35, Detective Crane 7/15/15 email to Jason Fowler, show that Sergeant Crane forwarded

 to the detectives, by email, Brittany Irish’s original two-page statement to the BPD, as typed by

 the BPD. The statement by Brittany Irish that Defendants now had included a written allegation

 by Irish that Lord had made a death threat against her; specifically, that he would “cut her from

 ear to ear.” See Exhibit 34.

 139.   From about 2:05 p.m. to 3:05 p.m. on July 15, Detectives Perkins and Fowler drove

 together to meet Brittany Irish at the hospital where she was having a voluntarily rape kit exam.

 During this time, Detective Perkins testified he and Detective Fowler did not make any efforts to



                                                   38
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 39 of 82                       PageID #: 1069




 ascertain Lord’s criminal history, and Defendants did not find out whether he had any bail or

 probation conditions; yet Detective Perkins testified this mattered: A “probation hold” can be

 better than an arrest warrant from a D.A, (Perkins depo. 76, ln. 13-24), because a probation hold

 is achieved simply by calling a suspect’s probation officer and explaining the allegations; this is

 done by phone; but if you don’t know someone is on probation, you can’t ask for a hold.

 (Perkins depo. 77, ln. 3-13)

 3:05 p.m. July 15. Brittany Irish Tells Defendants of Retaliation Fears, Including If Irish Goes
 To Police.

 140.   At 3:05 p.m. on July 15, Detectives Perkins and Fowler arrived at the hospital where

 Brittany Irish was having her rape kit exam; Defendants initially met with Irish for the first time;

 and Defendants met with the rape advocate. (Fowler depo. 19, ln. 12-23) Upon her first meeting

 with Detectives Perkins and Fowler at 3:05 p.m., Irish indicated that, despite being tired, she

 wanted to talk with them; she did in fact talk to them in that initial meeting; and the initial

 information that Irish provided in talking to the them at 3:05 p.m. led to the MSP finding

 corroborating evidence in two camp locations, in Sherman and Benedicta, Maine. (Fowler depo.

 21, ln. 7 to p. 22, ln. 2) Brittany Irish also told the Detectives that she feared retaliation and

 feared for her children. (Irish depo. 141, ln. 5 to p. 142, ln. 12) (testifying to fear, retaliation,

 children, and timing nexus to Defendants’ first request for a statement at 3:05 p.m. on July 15).

 141.   Defendants first spoke with Irish at or about 3:05 p.m. on July 16, i.e., not 90 minutes

 later, at 4:34 p.m., as Defendants allege (4:34 was Defendants’ second meeting that day with

 Brittany Irish, not the first meeting). See Irish depo. 139, ln. 8 to p. 140, ln. 25 (placing first

 Brittany Irish talk with Defendants at 3:05 p.m., not 4:34, which was their second meeting that

 day); accord Fowler depo. 19 ln. 12 to p. 20 ln. 1 (same). At or about 3:05 p.m. (or, at latest, at

 4:34 p.m., even if Defendants’ timeline version is credited), Irish told Defendants (i) Lord had

                                                  39
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 40 of 82                       PageID #: 1070




 made death threats and other threats to her; (ii) Irish feared for herself and her two children; (iii)

 Irish had acted to protect her children by hiding them from Lord, because she took Lord’s threats

 that seriously; and (iv) based on all of this, Defendants were reasonable to infer, but did not infer,

 that Lord would make good on his retaliation threat if Lord learned that Irish had reported her

 allegations to the police. This is additional substantive evidence omitted by Defendants in SMF

 16:

                Q. [AAG]:       And did [the Detectives] say Defendants wanted to
                                take a statement from you?
                A. [Irish]:     Yes.
                Q.              And did you tell them [the Detectives] that you
                                were too tired to do that?
                A.              I told them [the Detectives] that I wanted to go
                                home and give my children hugs and kisses because
                                they were going to their grandmother’s house so I
                                asked if I could do it [the statement] the next day.
                …
                Q.              Was this like a preplanned visit, or was this because
                                of what had happened?
                A.              Because of what had happened.
                Q.              All right. And so why did you want the kids to go
                                up to [their grandmothers house?]
                A.              Because Anthony wasn’t aware, she lived, and I
                                wanted them away from where he knew.
                Q.              So you were afraid that he might do something to
                                your kids at this point?
                A.              Yes.

 (Brittany Irish depo. 141, ln. 5 to p. 142, ln. 12). The timing evidence placing the above at the

 first interaction between Irish and Defendants, at 3:05 p.m. on July 16 (or, at latest, even if

 Defendants’ version is credited, 4:34 p.m.) is testified to by both Defendants and Irish, see Irish

 depo. 139, ln. 8 to p. 140, ln. 25; Fowler depo. 19, ln. 12 to p. 20, ln. 1. Both the timing and the



                                                  40
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 41 of 82                         PageID #: 1071




 substance (Brittany Irish told Defendants of Lord’s retaliation threat if she went to the police) is

 corroborated by the testimony of Kimberly Irish. See Kimberly Irish depo 84, ln. 14 to p. 85, ln.

 11 (testifying that Kimberly Irish and Brittany Irish spoke the morning of July 15; that Brittany

 Irish told Kimberly Irish that Lord had threatened Brittany Irish if she went to the police; that

 Kimberly Irish told Brittany Irish to tell the police; and that Brittany Irish did tell Defendants

 these facts on July 15 when Brittany Irish first met the Detectives, at 3:05 p.m.). As such, prior

 to 4:34 p.m. on July 15, this is what Defendants indisputably knew: (i) 12:30 p.m.: Defendants

 assigned to case (Perkins Aff. par. 3); (ii) 2:00 p.m.: Defendants receive from BPD, but do not

 read, Irish’s first two-page typed BPD statement identifying a Lord death threat to Irish (Lord

 would cut Irish ear to ear) and a threat to himself (suicide), see Exhibit 34 (D. Crane 7/15/15

 email to J. Fowler attaching two-page BPD typed statement of Irish); (iii) 3:05 p.m.: Defendants

 learn of the retaliation threat if Irish goes to the police; of Irish’s concern for her children; and of

 Irish’s concrete acts to protect her children, discussed supra. (Fowler depo. 19, ln. 12-23) The

 undisputed facts also show that, prior to 4:34 p.m. on July 15: (iv) Sergeant Crane knew at 12:30

 p.m. that Lord was a registered sex offender, but not whether felony or misdemeanor, (Perkins

 depo. 71, Ln. 20, p. 74, ln. 7) and Defendants did not find out; (v) Sergeant Crane had once

 arrested Lord for an unrelated burglary or theft (Crane depo. 10, ln. 3-7); (vi) Sergeant Crane

 personally knew Lord because Sergeant Crane and Lord grew up in the same area (Crane depo.

 9, ln. 16-25, p. 10, ln. 1); (vii) the BPD Officer who typed Brittany Irish’s first statement did not

 identify or remark about any credibility issues as to Irish or her allegations (see Exhibit 34); and

 (viii) Detectives Perkins and Fowler never followed up with BPD as to the statement, nor with

 the BPD officer who interviewed Irish. See OSMF 135, 136, 137.




                                                   41
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 42 of 82                      PageID #: 1072




 142.     Continuing at 3:05 p.m. on July 15, both Detective Perkins and Detective Fowler were

 present when Brittany Irish orally told them her allegations (which were also in the BPD report

 that the Detectives had): After she asked Lord to drive her back, he choked her with a seat belt,

 took her multiple places, sexually assaulted her multiple times, and at times tied her up; based on

 her descriptions, Detectives Perkins and Fowler later found the first location, a camp. (Fowler

 depo. 22, ln. 21 to p. 23, ln. 14) See also SMF 31, 32. At 3:05 p.m. on July 15, Brittany Irish

 also described for both Detectives the second camp location where she was sexually assaulted,

 but Detectives Perkins and Fowler never went to it, due to darkness; Defendants never went back

 to it; and Detective Fowler does not know if an ERT [evidence team] ever went there, either.

 (Fowler depo. 23, ln. 15 to p. 24, ln. 9) Irish also told the Detectives that she feared retaliation

 and feared for her children. Brittany Irish depo. 141, ln. 5 to p.142, ln. 12 (testifying to fear,

 retaliation, children, and timing nexus to Defendants’ first request for a statement at 3:05 p.m. on

 July 15). See also SMF 62, 63.

 143.     At this first meeting with Brittany Irish, Detective Fowler testified while he did not

 observe any marks on her wrists, he agreed it could depend on how she was restrained, as to if it

 would leave marks. (Fowler depo. 24, ln. 18-22) Detective Fowler also testified you don’t hold

 it against trauma victims if Defendants want to rest before giving a written statement; Irish had

 shown courage to go to the hospital to report a rape; the examination is invasive; and the detailed

 questions asked by the hospital and the detectives are invasive. (Fowler depo. 24, ln. 25 to p. 26,

 ln. 4)

 144.     At about 5:00 p.m. on July 15, the detectives ended their initial interviews of Brittany

 Irish and started driving together for 2.5 to 3 hours to try to find the camps Irish described;

 neither before nor during the 2.5 to 3 hours between interviewing Brittany Irish and finding the



                                                 42
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 43 of 82                       PageID #: 1073




 first camp she had described, Detectives Perkins and Fowler [1] did not attempt to determine

 Lord’s criminal history (Perkins dep. 86, ln. 15-18) [2] did not attempt to determine whether he

 was on probation [which would yield both a registered home address and work address] (Perkins

 depo. 86., ln. 19-21); [3] did not attempt to assess Lord’s risk for propensity for violence

 (Perkins depo. 86, ln. 12-25); [4] did not attempt to assess Lord’s recidivism risk for harming

 Irish (Perkins depo. 86, ln. 12-23); and [5] did not help or advise Irish regarding how to seek a

 Protection From Abuse Order against Lord. (Perkins depo. 86, ln. 12-23) Defendants also [6] did

 not attempt to learn what Defendants could from his known status on the Sex Offender Registry,

 and Defendants did not discuss (Perkins depo. 86, ln. 12-23) [7] a plan to go and find Lord, since

 his whereabouts were unknown. (Perkins depo. 86, ln. 12-23); (Perkins Aff. par. 65-72; Fowler

 Aff. par. 2-25)

 145.   At 8:10 p.m. on July 15, Detectives Perkins and Fowler find a camp in Benedicta, Maine

 as described by Irish; Defendants also find tire tracks and a visible fingerprint on the outside

 front window. (Fowler depo. 26, ln. 5-18) The gravel road, camp, and evidence of truck tire

 tracks with a larger lug pattern that was consistent with Irish’s description. (Perkins depo. p. 87,

 ln. 2-14) After finding the matching location, camp, and evidence of consistent tire tracks, the

 detectives did not attempt to determine Lord’s criminal history or whether he was on probation.

 (Perkins depo. 87, ln. 15 to p. 88, ln. 1) At no point in time on July 15, 2015, did Detective

 Perkins or Detective Fowler attempt to determine Lord’s criminal background or whether he was

 on probation. (Perkins depo. 90, ln. 2-9; Fowler depo. 26, ln. 25 to p. 27, ln. 2)

        July 16, 2015

 146.   At 8:40 a.m. on July 16, 2015, Detective Perkins learned facts from the camp owner such

 that Lord may have committed breaking and entering at the camp. (Perkins depo. 90, ln. 10 to p.



                                                 43
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 44 of 82                      PageID #: 1074




 91, ln. 12) Detective Perkins did not attempt to determine Lord’s criminal record after learning

 this.   (Perkins depo. 91, ln. 13-15)     Neither Detective Perkins nor Detective Fowler ever

 communicated this to anyone. See SMF 1-112. (Crane Aff. par. 6)

 147.    At 1:41 p.m. on July 16, about five hours later, the detectives decided to jointly interview

 non-eyewitness Amber Adams, who said Irish did not want to give up her clothes because Irish

 was of limited financial means and could not afford replacement clothes. (Fowler depo. 28 ln. 3-

 19; Perkins depo. 101 ln. 19-23) The record shows no other investigative activity.

 148.    At 4:24 p.m. on July 16, Detective Fowler testified he and Detective Perkins reviewed

 Irish’s written MSP statement, which she finished at 4:00 p.m., but he does not recall how much

 time Defendants spent on it, and he does not know if he read all of Irish’s written MSP

 statement. (Fowler depo. 29, ln. 1-15); see also Exhibit 23 [Irish MSP Statement]. Detective

 Fowler testified he did see the portion where Irish wrote Lord threatened to cut her from ear to

 ear. (Fowler depo. 30, ln. 2-4) Detective Fowler testified he did see the portion where, after

 Lord threatened to cut Irish from ear to ear, Lord had also threatened to hurt or torture Kyle

 Hewitt. (Fowler depo. 30, ln. 5-9)

 149.    Detective Perkins testified he saw in Brittany Irish’s statement to the MSP that she

 alleged Lord would cut her from ear to hear if she tried to go anywhere, and that Lord had

 someone picking up the boys [Irish’s children] and the boys will be dropped off at your mom’s

 and [Hewitt] will be brought out here and tortured . . . and if [Irish] was lying, he would take

 [Hewitt’s] life and then mine [Irish’s].” (Perkins depo. 92, ln. 19 to p. 93, ln. 15); see also

 Brittany Irish depo., Exhibit 11 (Written statement to MSP).




                                                  44
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 45 of 82                        PageID #: 1075




 4:00 p.m. to 4:24 p.m. Detectives Receive Written Statement Documenting Retaliatory Threat.

 150.   Defendants never acknowledged the retaliatory threat by Lord, nor the full list of nine (9)

 separate threats against four (4) people, including two children, all by Lord, recorded in writing

 in Irish’s ten (10) page single-spaced July 16 MSP Statement, which she finished and handed to

 Defendants sometime between 4:00 p.m. and 4:24 p.m. on July 16. See SMF 51, 52, 53, 58, 62,

 63; see also SMF 1-112; (Perkins Aff. par. 19; Fowler Aff. par. 15-18)

 151.   4:24 p.m. to 6:17 p.m. on July 16. After reviewing Irish’s MSP statement, Detectives

 Perkins and Fowler did not determine if Lord had a criminal record, and Defendants did not

 determine if he was on probation. (Perkins depo. 81, ln. 21 to p. 82, ln. 15) Detective Perkins

 testified he agreed that after Detective Perkins and Detective Fowler read Brittany Irish’s

 statement that Lord threatened to torture and kill an uninvolved party, and mentioned two

 children, had threatened to cut Irish from ear to ear, and had threatened to kill her after killing the

 uninvolved party, neither Detective attempted to obtain Lord’s criminal record. (Perkins depo.

 94, ln. 4-14)

 152.   Separately, after reading Irish’s written MSP statement containing the threats made by

 Lord, including the retaliatory threat, Detective Perkins did not ascertain what risk Lord might

 pose to Irish for recidivism; he did not ascertain whether Lord was on probation; and he did not

 ascertain whether Lord was a felon. (Perkins depo. 95, ln. 23 to p. 96)

 153.   Detective Fowler confirmed: Prior to leaving the voicemail with Lord on his cell at 6:17

 p.m. on July 16, Detective Fowler did not run a background check to determine whether Lord

 had a prior felony, and he did not run a background check to determine what at level of sex

 offender he had been convicted. (Fowler depo. 35, ln. 8-18)




                                                   45
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 46 of 82                  PageID #: 1076




 154.   Defendants have not produced any evidence, admissible or otherwise, showing that

 Defendants considered any of the MSP’s required options and factors besides leaving a

 voicemail with Lord on the basis of “efficien[cy]”, which is not an appropriate factor, prior to

 6:17 p.m. on July 16, when Defendants left a voicemail with Lord. See SMF 1-112. (MSP

 (30(b)(6) depo. (Cote) 35, ln. 2-8 (Deputy Chief)

 155.   5:00 p.m. on July 16. The Defendants tell Brittany Irish that Defendants will have a

 phone conversation with Lord; she leaves the MSP for ninety minutes and is alone at her

 residence, which is known to Lord, to get her clothes. The detectives told Irish that Defendants

 would be having a call with Lord later that evening, but did not say they were leaving a

 voicemail during the dinner hour. SMF 61, 64.



 6:17 p.m. Voicemail to Lord.

 156.   6:17 p.m. on July 16. Detective Fowler testified 6:17 p.m. is when the voicemail was

 made by the detectives to Lord. Fowler depo. 33 ln. 6-25. Detective Perkins testified his

 agreement that at 6:17 p.m. on July 16, Detective Perkins left a voicemail for Lord; before

 making the voicemail, Detective Perkins did not determine if Lord was on probation, did not

 determine if he was a felon, did not determine he had been convicted for DV, and did not

 determine if he had been on probation for sexual assault; Detective Perkins testified these are

 not important factors to know when contacting a suspect, and Detective Perkins [12] “[does not]

 see how” these factors are important for protecting the victim. (Perkins depo. 99, ln. 3-18)

 Detective Fowler testified background criminal information is important to know “[a]t some

 point.” (Fowler depo. 35, ln. 19-20)




                                                 46
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 47 of 82                      PageID #: 1077




 157.   Detective Perkins testified he agreed that a suspect might think that if they committed a

 rape and then get a call from a MSP Detective the next day, it is logical, given the one-on-one

 nature of rape, for the suspect to put together the dots, “that that’s [sic] why the State Police are

 calling.” (Perkins depo. 98, ln. 22 to p. 99, ln. 2)

 158.   Detective Fowler was present when Detective Perkins left the voicemail for Lord.

 (Fowler depo. p. 10, ln. 25 to p. 11, ln. 1) When the detectives made the voicemail to Lord at

 6:17 p.m. on July 16, Detective Fowler thinks Defendants may have already left Irish [alone] and

 Defendants were driving, but he is not sure. (Fowler depo. 33, ln. 18 to p. 34, ln. 16) Sergeant

 Crane testified he was never advised by Detective Perkins and Detective Fowler that Defendants

 had left a voice message for Lord on Lord’s cell phone until “about 9:30 p.m.” that night, July

 16. (Crane depo. 22, ln. 1 to p. 23 ln. 7)



 6:30 p.m. Irish Again Conveys Fear of Lord Retaliation To Defendants.

 159.   Brittany Irish, who had already articulated retaliatory and police retaliatory threats by

 Lord in her written MSP statement of July 16, and in her prior 3:05 p.m. talk with Defendants the

 day before, on July 15, reiterated Irish’s retaliation fears again at 6:30 p.m. when she came back

 to the MSP and was told a casual voicemail had already been left with Lord, just thirteen (13)

 minutes earlier by Defendants. See SMF 74, 76. (Brittany Irish depo. 203, ln. 12 to p. 204, ln. 5)

 160.   Sergeant Crane testified Detective Perkins and Detective Fowler did not tell him that

 Irish had informed the detectives that Lord had threatened to kill her or her children or similar if

 she reported the abduction and multiple rapes. (Crane depo. 21, ln. 10-16) The detectives did

 not do anything at 6:30 p.m. or thereafter in response to Brittany Irish’s 6:30 p.m. restatement of

 fear of retaliation, which she made as soon as she learned of the detective’s 6:17 p.m. voicemail.



                                                   47
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 48 of 82                       PageID #: 1078




 The detectives did discuss it with each other and they did not [1] help make Irish safe (Perkins

 depo. 97, ln. 13 to p. 101, ln. 10) (Brittany Irish depo. 209, ln. 22), or [2] stay with her (Brittany

 Irish depo. 209, ln. 22), or [3] consult M-4 (Perkins Aff. par. 61-65) (Fowler Aff. par. 21-23) , or

 [4] run Lord’s criminal history (see Exhibit 36 SBI Anthony Lord Criminal History Record)

 (Perkins depo. 100, ln. 5-7), or [5] assess his risk for recidivism to Irish (via the ODARA tool or

 otherwise) (Perkins depo. 116, ln. 9-22), or [6] find out if he was on probation (to get a home or

 work address); (Perkins depo. 99, ln. 3-5) or [7] split up and go find Lord (Perkins Aff. par. 29)

 (Fowler Aff. par. 23); or [8] convey the probable cause about the camp breaking and entering to

 Sergeant Crane, to get a “stop and hold” issued statewide (Perkins depo. 48, ln. 15-20); or [9] do

 a safety check on Irish’s two children. (Perkins depo. 120, ln. 22 to p. 121, ln. 8) Defendants did

 decide to commence eighty minutes of non-eyewitness interviews, jointly, in which they sought

 information about Brittany Irish’s credibility. See SMF 77, 78, 79, 80, 81.

 161.   At 6:45 p.m., the detectives’ joint interview of Kyle Hewitt began. (Perkins depo. 102 ln.

 1-2) During the interview, the detectives jointly reviewed texts from Irish to Hewitt that said,

 “not safe”; “call police?”; “not safe”; and, “don’t text back.” (Perkins depo. 102 ln. 3-13) At

 7:28 p.m., after finishing the Hewitt interview, the detectives began a joint interview of a non-

 substantive witness, Kimberly Shahan. (Fowler depo. 36, ln. 12-14) Detectives Perkins and

 Fowler never testified at deposition or in their affidavits that Defendants made any decisions or

 took any actions in response to the 6:30 p.m. restatement by Irish of her ongoing retaliation fears.

 See SMF 74, 75, 77, 79; see also SMF 1-112.




                                                  48
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 49 of 82                    PageID #: 1079




 8:05 p.m. Barn Fire As Possible New Physical Retaliation And Retaliation Threat by Lord.

 162.   At 8:05 p.m. on July 16, 2015, the detectives learned “a barn” was on fire in Benedicta;

 Detective Fowler testified he saw this, at 8:05 p.m., as “possible suspicious” as to Lord. (Fowler

 depo. 38, ln. 11-14) Detective Perkins testified he was “concerned” as of 8:05 p.m., even on the

 limited information, that Lord was involved and might have lit the fire; Detective Perkins was

 concerned enough that he and Detective Fowler started driving all the way up to Benedicta from

 Bangor. (Perkins depo. 109, ln. 9 to p. 110, ln. 8) Fowler confirmed that at about 8:05 p.m., the

 detectives started driving together to Benedicta, about “an hour away.” (Fowler depo. 37, ln. 10

 to p. 38, ln. 6) At 9:10 p.m. on July 16, while the detectives were still driving together to

 Benedicta, Detective Perkins calls Sergeant Crane about the Irish barn fire, because Detective

 Perkins thought the fire was a significant development in the case. (Perkins depo. 112, ln. 14-17)

 While the detectives were still driving to Benedicta, the Fire Chief called Detective Perkins to

 say the fire was suspicious, and Detective Perkins thought as he drove to the scene that the

 human element might be Lord. (Perkins depo. 113, ln. 7-25)


 9:24 p.m. New Retaliation Threat by Lord; Irish Calls Defendants; Promises Made.

 163.   Several facts then occurred during a 9:24 p.m. call that Brittany Irish placed to

 Defendants while Defendants were driving to Benedicta. First, Irish placed the call.      (Fowler

 depo. 38, ln. 7-13) Second, Irish informed them it was her parents’ barn that was on fire at the

 Irish family home. (Fowler depo. p. 38, ln. 7-13) Third, Detective Perkins testified Brittany

 Irish’s call was exactly what Detective Perkins was worried about. (Perkins depo. 110, ln. 12-

 25) Fourth, despite this, it is undisputed that Defendants took no action and made no decisions

 during their remaining hour of their drive to the suspicious barn fire at the Irish home in

 Benedicta. See SMF 1-112.


                                                49
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 50 of 82                      PageID #: 1080




 164.    Detective Perkins testified, during this same 9:24 p.m. call, that Brittany Irish told the

 Detectives she was going to stay at her parents’ home, and Detective Perkins testified he never

 told Brittany Irish not to go to her parents’ home; and Detective Perkins testified he told Brittany

 Irish on that call that he would be at her parents’ home as well. See SMF 85, 93, 96, 100, 103,

 187; see also OSMF 163, 164, 165, 204, 205, 206, 207. See also Perkins depo. 110 ln. 12-25.

 Fifth, Detective Perkins confirmed his testimony that he told Brittany Irish that he was going to

 be there at her parents’ home, but he is not sure and does not recall if Brittany Irish was

 reassured by this; Detective Perkins does not remember one way or another. (Perkins depo. 110,

 ln. 23 to p. 111, ln. 14)

 165.    During this same 9:24 p.m. call, Irish told Detective Perkins she was worried about her

 children, named Joshua Irish and Benjamin Hewitt. (Perkins depo. 114, ln. 18 to p. 115, ln. 2)

 Defendants subsequently acted on this in a manner that Irish could reasonably interpret as

 reassurance by Defendants and protection by Defendants, when Defendants called in to have a

 safety check performed on both children by, at latest, 11:00 p.m. that night. See OSMF 169.

 166.    Sixth, during this same 9:24 p.m. call from Brittany Irish to Detective Perkins, she also

 told Detective Perkins there was a rumor going around that night that Lord had left his uncle’s

 house and had said: “I’m going to kill a fucker.” (Perkins depo. 115, ln. 3-6) There is no

 evidence that Defendants took any action in response to this. See generally (Perkins Aff.;

 Fowler Aff.; Crane Aff.) Sergeant Crane testified what he first described as a “rumor” regarding

 Lord killing someone was a “threat”, specifically a “threat of violence.” (Crane depo. 35, ln. 5;

 p. 35, ln. 22-23; p. 36, ln. 14) Sergeant Crane testified he “put more resources into finding

 [Lord] after the fire and the threat.” (Crane depo. 36, ln. 13-14) There is no evidence of this in

 the record. See SMF 1-252. Detective Perkins testified this threat was concerning based on what



                                                 50
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 51 of 82                      PageID #: 1081




 he knew about the barn fire and the other threats made against Kyle Hewitt in terms of [Hewitt]

 was going to be tortured and injured and that Brittany Irish was going to be attacked. (Perkins

 depo. 115, ln. 7-12) Despite this, Detective Perkins testified he did not convey to Sergeant Crane

 at 9:30 p.m., during a call from Perkins to Crane, any of the information that Brittany Irish

 conveyed to Perkins during this 9:24 p.m. call to Detective Perkins. (Perkins depo. 115, ln. 13-

 15) Rather, Detective Perkins testified he told Sergeant Crane about the threat that Lord was

 going to kill a fucker during a later call that night, at 10:12 p.m. on July 16. (Perkins depo. 119,

 ln. 7-14) But see OSMF 168 (testimony of Sergeant Crane contradicting Detective Perkins and

 stating Detective Perkins advised Sergeant Crane at 9:30 p.m. that Lord was telling people he

 had received a voicemail from the Maine State Police and that someone was going to die.)

 167.   At 9:30 p.m. on July 16, Sergeant Crane learned of the barn fire that was set at the Irish

 home when Detective Perkins called him. (Crane depo. 23, ln. 9-24) During this call, Sergeant

 Crane also learned from Detective Perkins for the first time that the detectives had left Lord a

 voicemail on Lord’s cell phone just over three hours earlier, at 6:17 p.m. See OSMF166.

 168.   At 9:30 p.m. on July 16, Sergeant Crane testified during this same 9:30 p.m. phone call

 he also learned from Detective Perkins that Lord had told people that Lord had received a

 voicemail call from the Maine State Police, and that someone was going to die. (Crane depo. 24,

 ln. 7-18) Sergeant Crane then left his residence and joined the investigation. (Crane depo. 24,

 ln. 19-23) Sergeant Crane testified it was the fire’s significance at the Irish home that caused

 him to join the investigation because “We were still looking for Anthony at that point[.]” (Crane

 depo. p. 25, ln. 21, to p. 26, ln. 4) Sergeant Crane “did not ever go to Benedicta”, (Crane depo.

 p24, ln. 25 to p. 25, ln. 3), and he emphasized the 9:30 p.m. time was “actually really the start of

 my role in this investigation.” (Crane depo. 25, ln. 16-17) Sergeant Crane testified he had “no



                                                 51
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 52 of 82                    PageID #: 1082




 role” regarding any requests by Brittany Irish or Kimberly Irish regarding protection or anything

 of that nature. (Crane depo. 25, ln. 4-8) Contradicting this are all of the following facts: SMF

 98, 100, Perkins Aff. par. 77, Crane Aff. par. 10 (showing Sergeant Crane made the decision to

 make the false statement that there was no manpower available), OSMF 222 (testimony of

 Perkins contradicting Crane).



 10:00 p.m. or 11:00 p.m. (Contradictory Times In Record):
 Use Caution Warning For Police Officers, and First Safety Check of Irish Children.

 169.   At either about 10 p.m. or 11 p.m. on July 16, Detective Perkins testified “safety checks

 [of Irish’s two children] and attempt to locate Anthony Lord began: At 10:05 p.m. [Detective

 Perkins] requested a stop and hold teletype to be issued for Anthony Lord along with his vehicle

 information[.]” (Perkins depo. 48, ln. 15-20) After the attempt to locate Lord “beg[a]n” at 10:05

 p.m. on July 16 when Perkins requested the stop and hold teletype, Detective Perkins also then

 added a “use caution” warning for all police officers. (Perkins depo. 48, ln. 16-25) Detective

 Perkins asked MSP to update the teletype to “caution” or “use caution”; this means pull Lord

 over, hold him, and use caution when you do it for officer safety; Detective Perkins added this to

 the state-wide teletype because Detective Perkins now thought Lord was enough of a risk that

 trained police professionals with weapons now needed to be warned ahead of time about Lord so

 that Defendants would not be harmed by Lord. (Perkins depo. 120, ln. 12-21) After the “use

 caution” order was placed for officers, Detective Perkins called the Caribou Police Department

 and asked for safety checks to be made on Brittany Irish’s children, Joshua Irish and Benjamin

 Hewitt. (Perkins depo. 120, ln. 22 to p. 121, ln. 8)




                                                  52
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 53 of 82                    PageID #: 1083




 10:10 p.m. and 10:12 p.m.: Information To and From ADA.

 170.   At 10:10 p.m. on July 16, Detective Perkins was told by Sergeant Crane by phone that

 the A.D.A. was not authorizing an arrest of Lord at that time for the crimes of kidnapping or

 rape. (Perkins depo. 49, ln. 1-3) During this call, Detective Perkins did not inform Sergeant

 Crane of any of Lord’s criminal record, because the Detectives had still not run or requested

 Lord’s criminal background yet. (Perkins depo. 49, ln. 4-9); (Perkins depo. 115, ln. 19-25)

 Detective Perkins testified he did not believe that Lord’s criminal history was important, or that

 Lord’s ODARA score for propensity for violence/recidivism against Irish was important.

 (Perkins depo. 116, ln. 9-22) Detectives Perkins and Fowler decided not to pass all information

 up to the A.D.A, through Sergeant Crane, such as Lord’s ODARA score for recidivism against

 victims, which turned out to be an 8 out of 10, which is “high risk” for propensity to harm and

 for recidivism against victims (Perkins depo. 116, ln. 23 to p. 119, ln. 1.) There is also no

 evidence in the record that the Defendants told the A.D.A. of the 8:40 a.m. probable cause of

 Lord likely breaking and entering at the camp of one of the rape scenes, and Defendants have

 cited none. See SMF 1-112.



 10:36 p.m. Detectives Arrive at Irish Home/Barn Fire.

 171.   At 10:36 p.m. on July 16, the detectives arrive at Brittany Irish’s parents’ residence in

 Benedicta where the barn had been set on fire. There is no record evidence why the detectives’

 drive that was supposed to take about “an hour” took 2.5 hours. c.f. SMF 84 to 93. At no point

 in time while Detectives Perkins and Fowler were driving from Bangor to Benedicta, did the

 detectives call to determine Lord’s risk of recidivism by doing a criminal background check.

 (Perkins depo. 114, ln. 1-17) When Defendants were told the fire had a suspicious human



                                                53
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 54 of 82                        PageID #: 1084




 element, Detective Perkins “viewed the fire as a potential escalation [by Lord].” (Perkins depo.

 52, ln. 19 to p. 6) Detective Perkins believed Lord was most likely responsible for the fire.

 (Perkins depo. 120, ln. 1-7) The barn had been two stories, 25 x 35 feet; was a total loss due to

 the fire; and was close to the Irish home; it was not far away. (Fowler depo. 44, ln. 21-24)

 (Fowler depo. 43, ln. 15 to p. 18) Detective Fowler testified the facts from the Fire Marshall

 “absolutely” put him on further alert about Lord being escalating, given the fire’s location at

 Irish’s parents’ home after the rape of Irish. (Fowler depo. 45, ln. 25 to p. 46, ln. 8)



 11:38 p.m. July 16, 2015. First Criminal Background History of Lord Is Run by Defendants.

 172.   At 11:38 p.m. on July 16, 2015, Detective Perkins placed a phone call to MSP RCC

 [Regional Command Center] in Houlton and asked for a Triple I SBI, which was a full criminal

 history check on Lord. (See Exhibit 36) This was the first time that Detective Perkins learned

 that Lord was on probation for DV and was a convicted felon. This is also the first time that

 Detective Perkins learned that Lord was on probation and that Lord had a probation officer, and

 who Lord’s probation officer was. (Perkins depo. 121, ln. 9-23) There is no record evidence

 explaining why Defendants finally ran a criminal background check on Lord at this late date.

 See SMF 1-112.



 11:49 p.m. July 16, 2015. First Contact Attempt With Lord’s Probation Officer By Defendants.

 173.   At 11:49 p.m. on July 16, 2015, Detective Perkins spoke by phone with Lord’s Probation

 Officer for the first time. (Fowler depo. 46, ln. 9-11) (Perkins depo. 121, ln. 23 to p. 122, ln. 8)

 Between 11:49 p.m. and 11:59 p.m. on July 16, Lord’s Probation Officer tried and failed to make

 contact with Lord; the Probation Officer then gave Detective Perkins information on how to



                                                   54
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 55 of 82                      PageID #: 1085




 locate Lord during the second call at 11:59 p.m. on July 16. (Perkins depo. 122, ln. 9-15)

 Detective Fowler confirmed this timeline, testifying that he and Detective Perkins “became

 aware” [Lord] was on probation “at some point” but Defendants did not know on July 15, or on

 July 16, until almost midnight on July 16, two days after starting the investigation. (Fowler

 depo. 46, ln. 12-18) That Lord was on probation and had a Probation Officer is something the

 detectives could have learned by doing a criminal background check (an SBI or a Triple I) by

 phone, but Defendants did not do one until July 16 at midnight. (Fowler depo. 46, ln. 19 to p.

 47, ln. 6) There is no record evidence explaining why Defendants finally decided to ascertain

 Lord’s probation status at this particular time. See SMF 1-112.



 About 11:49 p.m. July 16, 2015. Decision to Arrest Lord for Domestic Assault.

 174.   Simultaneously, at about 11:49 p.m. on July 16, a decision was made to arrest Lord for

 domestic assault, and Detective Perkins advised Lord’s probation officer, but Detective Fowler

 does not know what led to this. (Fowler depo. 47, ln. 7-25) The record is silent on who decided

 and why it was decided.



 Midnight of July 16 into July 17, 2015: Brittany Irish follows up on 9:24 p.m. call with
 Detective Perkins.

 175.   At around 12 midnight on July 16 going into July 17, Brittany Irish called Detective

 Perkins for the second time [the first time was 9:24 p.m.] and asks that an MSP officer provide

 security at her parents’ residence, where she was staying, which was adjacent to the barn that

 burned. (Perkins depo. 49 ln. 10-25) Detective Perkins testified Brittany Irish’s request was

 logical and that he passed the security request up to Sergeant Crane; and that the logical fear that

 Brittany Irish had did come to fruition when Lord did show up and hurt people. (Perkins depo.

                                                 55
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 56 of 82                     PageID #: 1086




 133, ln. 4-22) Brittany Irish did not receive a response from Defendants about the security

 request until 2:00 a.m. SMF 100.



 12:30 am July 17, 2015. Four Officers Go To Lord’s Address Together; None At Irish House.

 176.   At 12:30 a.m. on July 17, the detectives [accompanied by Sergeant Crane and an MSP

 Trooper, for a total of four MSP officers, see SMF 94, 98] arrive at Lord’s registered address in

 the sex offender registry. This is information that the detectives could have known two days

 before, at the start of the case. (Fowler depo. 48, ln. 4-11) Lord is not there. (Fowler depo. 48,

 ln. 4-11)



 About 1:00 a.m. July 17, 2015. All Three Defendants Meet In Crystal; No One At Irish Home.

 177.   At about 1:00 a.m. on July 17, 2015, the detectives met in person with Sergeant Crane in

 Crystal (not at the Irish residence in Benedicta) to discuss Brittany Irish’s midnight continuing

 request for security at her parent’s home for the rest of the night. (Fowler depo. 49, ln. 10-13;

 Perkins depo. 125, ln. 23 to p. 126, ln. 21)

 178.   Detective Perkins testified that Sergeant Crane told Detective Perkins at defendants’

 meeting that “No, we’re not . . . No, we are not going to provide --- we don’t have the manpower

 to provide overnight security.” (Perkins depo. 50, ln. 1-12)

 179.   It is undisputed that, at this time, in the area, there were at least ten (10) MSP resources,

 including a K-9 dog, but not counting off-duty MSP officers, and not counting both on-duty and

 off-duty local police. See SMF 90, 94, 97, 98; see also OSMF 182, 183.

 180.   When Sergeant Crane informed Detective Perkins that he did not have the manpower to

 provide overnight security, Detective Perkins did not advocate for overnight security for Brittany



                                                 56
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 57 of 82                     PageID #: 1087




 Irish. (Perkins depo. 126, ln. 4-23) Detective Perkins testified if security were provided, the

 Irish residence in Benedicta was the right scene to do it: “It would make no sense to send

 troopers to one of the two camps . . . . If Brittany Irish was going to be supplied protection, the

 most reasonable place was where she was at the time. That would be common-sensical.”

 (Perkins depo. 127, ln. 15-24)

 181.   Detective Perkins testified he does not recall whether he told Sergeant Crane that Irish

 was returning to her parent’s home; Detective Perkins believes that Sergeant Crane was aware

 that Irish was there at some point in the night, but he does not recall if he told Sergeant Crane

 that Irish was returning to her mother’s home. (Perkins depo. 125, ln. 1-10)



 About 2:00 a.m. on July 17, 2015. Four MSP Officers at Trash Dumpster in Crystal; None At
 Irish Home; Irish Not Told of Earlier 1:00 a.m. “No Manpower” Decision.

 182.   At about 2:00 a.m. on July 17, Detective Fowler testified after defendants spoke in person

 in Crystal with Sergeant Crane at 1:00 a.m. about Brittany Irish’s request for protection, the

 detectives did not call or visit Irish to advise her of the decision. See SMF 96, 99, 100. Instead,

 Detective Perkins and Detective Fowler jointly drove to and met with two additional MSP

 members, Detective Jonah O’Rourke and Detective Trooper Corey Hafford, who were at a

 Sherman, Maine, gas station [the Sherman Irving]. The detective and the trooper were doing a

 search in the gas station’s trash dumpster for evidence of the original rape. (Fowler depo. 50, ln.

 14-21; Perkins depo. 127, ln. 25 to p. 128, ln. 17) Detective Perkins testified he disagrees that

 protecting a victim is more important than finding a piece of evidence because what “is most

 productive in a paramilitary organization [is that you] do what you’re told in your assignment

 and not freelance.” (Perkins depo. 129, ln. 8-14) Detective Perkins testified it is not shocking to

 him that both a detective and a Maine State Trooper were both in a dumpster looking for


                                                 57
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 58 of 82                   PageID #: 1088




 evidence when at the same time ten miles away Irish was concerned about Lord hurting her

 again. (Perkins depo. 130, ln. 3-12) Defendants had still not advised Irish of their decision not

 to provide protection due to lack of manpower when Irish called Perkins again. See SMF 100.



 About 2:00 a.m. July 17, 2015. Irish Again Follows Up On The 9:24 Call, Asking For Safety.

 183.    At about 2:00 a.m. on July 17, 2015, having not heard from defendants since 9:24 p.m.

 and then not again at midnight, Brittany Irish called to request safety and protection safety at

 about 2:00 a.m. (Perkins depo. 50 ln. 17-21) Detective Fowler confirmed the timing: While

 Detectives Perkins, Fowler, O’Rourke and Trooper Hafford, were at the dumpster in Sherman,

 Maine, regarding an evidence search, Brittany Irish called from Benedicta, Maine, at her family

 residence where the barn had burned down, to request protection. (Fowler depo. 50, ln. 22 to p.

 51, ln. 25)

 184.    Detective Fowler heard Detective Perkins tell Brittany Irish that defendants were still

 looking for Lord and that there would not be a security detail posted at her parent’s residence,

 because we didn’t have the manpower to do it. (Fowler depo. 51, ln. 1-12)

 185.    Detective Perkins agrees that the MSP IRT [Incident Review Team] report states that

 Brittany Irish asked for protection twice in the early morning hours of July 17. (Perkins depo.

 50, ln. 25 to p. 51, ln. 10)



 2:00 a.m. to 3:00 a.m. on July 17, 2015.

 186.    At about 2:00 a.m. on July 17, 2015, after leaving Detective O’Rourke and Trooper

 Hafford at the gas station dumpster to continue to look for evidence, Detective Fowler testified

 Detective Perkins and Detective Fowler “basically drove around just different areas . . . . We



                                                58
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 59 of 82                      PageID #: 1089




 drove back down to Sherman [Maine] . . . hoping to see a truck or someone, anything like that.

 So that’s what we did.” (Fowler depo. 57, ln. 21 to p. 58, ln. 6)

 187.   Detective Fowler testified Defendants knew Lord could have been at the Irish residence

 in Benedicta earlier, because Defendants suspected that he started the fire, and Defendants were

 already in the neighboring towns, but Defendants did not just camp out for little while at the Irish

 Benedicta address because “I don’t recall as we sat there for a bit or drove around or whatever

 we did to be honest.” (Fowler depo. 58, ln. 7-20)



 3:00 a.m. to 5:00 a.m. on July 17, 2015. MSP Goes Home But Does Not Tell Brittany Irish;
 MSP Makes More Promises Like Those Made To Brittany Irish Earlier; Irish Family Alone.
 Lord Enters 5:00 a.m.

 188.   At 3:00 a.m. on July 17, Detectives Perkins and Fowler left the Sherman/Crystal area;

 Detective Fowler arrived at his home at 5:05 a.m. (Fowler depo. 58, ln. 21-24) Detective

 Perkins arrived at his home at 4:40 a.m. (Perkins depo. 54, ln. 4) Sergeant Crane had already

 left the Sherman/Crystal area, 30 minutes earlier, at 2:30 a.m., to go home. (Crane depo. 43, ln.

 4-11) Defendants did not tell the Irishes that Defendants and MSP were leaving. The MSP

 Detective and Trooper who were at the Sherman, Maine, dumpster looking for evidence also left

 around 3:00 a.m. on July 17 to go home. (Crane depo. 46, ln. 1-5)

 189.   Kimberly Irish makes one or more calls prompting members of the MSP, to make

 promises consistent with Defendants’ 9:24 p.m. promises. See Parties’ Joint Stipulated Facts 18,

 19, 20, 21, 22, and 24. They are incorporated herein by reference for the sake of brevity.

 190.   Between 4:00 a.m. and 4:40 a.m. on July 17, an individual named Kary Mayo reported to

 MSP that he had been assaulted by Lord at his residence in nearby Silver Ridge, Maine. He was

 beaten by Lord with a hammer. Lord stole Mayo’s two guns and his truck. (Perkins depo. 51,

 ln. 11-20) This was six miles and about twelve minutes away from the Irish home in Benedicta.
                                                 59
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 60 of 82                  PageID #: 1090




 (Perkins depo. 51, ln. 21 to p. 52, ln. 15) Sergeant Crane testified the Mayo assault and thefts

 were about 4:00 a.m. on July 17, prior to when the shootings began at the Irish residence at

 Benedicta. (Crane depo. 43, ln. 12 to p. 44, ln. 2) Trooper Carmen Lilley, the MSP Trooper

 who responded to the Mayo home, was also the first Trooper to respond to the Irish home in

 Benedicta at 5:00 a.m.; Trooper Lilley only responded because he was on call. (Crane depo. 44,

 ln. 3 to p. 45, ln. 17) Sergeant Crane does not know if any other MSP resource was stationed

 between Benedicta and Houlton, other than Trooper Lilley, around 5:00 a.m. on July 17. (Crane

 depo. 45, ln. 22-25) Sergeant Crane does not know if any Maine State Police resource was

 within twenty miles of the Irish home in Benedicta, Maine, at 5:00 a.m. on the morning of July

 17 when Lord entered the Irish home. (Crane depo. 39, ln. 2-3) Sergeant Crane does not know

 what MSP resources were in the vicinity of the Irish home after Detective Perkins and Detective

 Fowler left the area at 3:00 a.m. to go each go home. (Crane depo. 40, ln. 10-19; Perkins depo.

 131, ln. 11 to p. 132, ln. 4)

 191.    Sergeant Crane testified it would not be proper for Detectives Perkins and Fowler to say

 Defendants would be in the vicinity, if Defendants were not in the vicinity. (Crane depo. p. 40,

 ln. 1-5) Sergeant Crane did not cite a policy or standard. Id.

         Overview of MSP Resources: 10:00 p.m. July 16 to 5:00 a.m. July 17 [7 hours].

 192.    During the forty-one hour investigation, Sergeant Crane testified he was never in

 Benedicta, Maine; he “drove through Benedicta but not specifically Benedicta.” (Crane depo.

 16, ln. 15-19) Sergeant Crane testified he does not know the positions of MSP officers or

 resources between the hours of 10:00 p.m. on the night of July 16 and 5:00 a.m. on the morning

 of the July 17, and Sergeant Crane does not know who from the MSP stayed in the vicinity of

 Benedicta, Maine, where the barn was set fire. (Crane depo. 37, ln. 2 to p. 38, ln. 8) Sergeant



                                                 60
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 61 of 82                         PageID #: 1091




 Crane testified, between the hours of 10:00 p.m. on the night of July 16 and 5:00 a.m. on the

 morning of July 17, “we’re focusing on the collection of evidence [for the arson] from the

 Sherman [Maine] trash.” (Crane depo. 37, ln. 14 to p. 38, ln. 16) Sergeant Crane knows that

 MSP resources were looking in a dumpster at an Irving gas station in another town, Sherman,

 Maine; Sergeant Crane does not know how many MSP vehicles were there, but he knows that

 there were at least two MSP officers there. (Crane depo. 40, ln. 20 to p. 41, ln. 3)

 193.      Sergeant Crane testified he also wrote to the MSP IRT [Incident Review Team], “we

 were in the general area to include the Irish home within approximately one hour of this event

 starting at the Mayo residence. We did not abandon the Irish family and simply give up or not

 care about the situation.” (Crane depo. 41, ln. 6-11) But see OSMF 131 (testimony by Sergeant

 Crane regarding his written conclusion to the IRT that “‘In conclusion, it weighs heavy knowing

 that one of our investigations in Section 6, as it was ongoing, led to the tragic events that took the

 lives of two people and hurt so many others.’” (Crane depo. 30, ln. 24 to p. 31, ln. 19) (emphasis

 added).

                                End of Timeline / Chronology Facts



           C.     Facts Relevant to MSP Training and The MSP Reasonableness Standard.

 194.      In addition to DV policy/general order M-4, the Maine Criminal Justice Academy trains

 all officers that all decisions and actions are governed by reasonableness. (Maine Criminal

 Justice Academy depo. (Director Rogers) 25, ln. 13-17)

 195.      When there is no specific MSP protocol, MSP officers are to apply reasonableness.

 (MSP 30(b)(6) depo. (Cote) 21, ln. 2-21); (MSP 30(b)(6) depo. (Cote) 28, ln. 9-10)




                                                  61
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 62 of 82                        PageID #: 1092




 196.   The MSP training factors that go into an assessment of officer reasonableness regarding

 rapes and DV situations where a victim has indicated she has been threatened, or fears for her

 life, or has asked the officer not to contact the suspect, include: [1] the severity of the underlying

 rape; [2] whether the suspect had made threats against the life of the victim [3] and/or children;

 [4] whether the suspect had a felony or [5] violent past record.           (Maine Criminal Justice

 Academy depo. (Rogers, Director) 25, ln. 18 to p. 19)



        Defendants Contacted Lord Before The End Of Investigation, Without All The Facts.

 197.   Detective Perkins stated that rape kits are analyzed by the MSP Crime Lab, and can often

 take some time to get the results back. SMF 25; (Perkins Aff. par. 18)

 198.   Detective Perkins testified he “absolutely” agrees the best time to contact a suspect is at

 the end of the investigation, with all of the facts in order. (Perkins depo. 100, p. ln. 8-12)

 199.   Detective Fowler agrees with Detective Perkins that the best time to contact an offender

 is at the end of the investigation with all the facts in order, and did not disagree when this was

 described as a “protocol[]”. (Fowler depo. 11, ln. 12-24)

 200.   The investigation and evidence gathering in this case was not at its end: At the time

 Defendants contacted Lord, Defendants [1] had not completed their evidence gathering at camp

 1; [2] Defendants had not found and had not started their evidence gathering at camp 2; [3]

 Defendants had not started their evidence gathering on Lord’s car; and [4] Defendants had not

 received back information from the hospital and the lab regarding [5] Irish and [6] her clothes.

 All of these were crime scene related. Separately, Defendants had not [7] received fingerprint

 analysis on two separate fingerprints, both of which would turn out to be Lord’s, and would

 confirm the [8] suspected breaking and entering crime at camp one. This was the status of the



                                                   62
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 63 of 82                       PageID #: 1093




 physical and forensic evidence as of the voicemail by Defendants at 6:17 p.m. on July 16.

 (Perkins Aff. par. 18 and 25) See SMF 24, 25, 26, 29, 30, 31, 32, 33, 34, 50, 87, 88, 92; see also

 OSMF 146 (never followed up with BPD), OSMF 151 (had not run criminal background check);

 OSMF 152 (had not ascertained probation status), OSMF 145 (lab results on fingerprints and tire

 tracks), OSMF 140 (lab results from rape kit exam), OSMF 144 (five crime scenes: camp one,

 camp two, car, Lord, Irish); OSMF 146 (developing breaking and entering PC on Lord at camp

 one); and OSMF 220 (Irish’s clothes).

 201.    Gathering Lord’s past criminal history was not at its end. Before Defendants contacted

 Lord, Defendants had not started their investigation as to his criminal history; Defendants did not

 have their facts in order regarding Lord was convicted of criminal trespass in 1999, convicted of

 assault in 2002, had a probation violation in 2003, charge of Felony Class A [the highest ranked

 felony in the State of Maine] gross sexual assault in 2002, which lead to a Felony Class C

 conviction in 2002, a second probation violation in 2009, a DV assault charge Class D in 2015,

 for which he served forty-five days in jail and was on probation for a third time. (Perkins depo.

 104, ln. 10 to p. 107, ln. 16)

 202.    Facts from Sex Offender Registry: Detective Perkins testified “I knew right from the

 beginning [of the investigation that] he [Lord] was on the [sex] registry”, but Perkins did not

 determine any facts about Lord through that information before contacting Lord. (Perkins depo.

 107, ln. 25 to p. 108, ln. 22)

 203.    Assessing Lord’s future violent risk and risk of recidivism against Irish was not at its end.

 Before Defendants contacted Lord, Defendants had not used any MSP tool to ascertain Lord’s

 propensity for future violence or recidivism, including but not limited to the ODARA tool.

 (Perkins depo. 61, ln. 7-24); (Perkins depo. 147, ln. 7 to p. 151, ln. 12) One predicate for



                                                  63
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 64 of 82                       PageID #: 1094




 assessing risk of future violence and recidivism is to obtain all the facts of past criminal history,

 which were not obtained yet. Id. It is undisputed that multiple categories of information in all

 parts of the early investigation were not yet in order before Defendants contacted Lord. See

 SMF 24, 25, 26, 29, 30, 31, 32, 33, 34, 50, 87, 88, 92; see also OSMF 146 (never followed up

 with BPD), OSMF 151 (had not run criminal background check); OSMF 152 (had not

 ascertained probation status), OSMF 145 (lab results on fingerprints and tire tracks), OSMF 140

 (lab results from rape kit exam), OSMF 144 (undeveloped leads from three crime scenes: camp

 one, camp two, vehicle); OSMF 146 (developing breaking and entering PC on Lord at camp

 one); and OSMF 220 (Irish’s clothes).



        Defendants Made Promises, Reliance Statements, and False Statements.

 204.   With respect to protection and safety, the undisputed facts in the record show that

 Defendants decided and made at least twelve (12) promises, and took actions upon which the

 Plaintiffs reasonably relied. See SMF 85, 86, 93, 96, 100, 103; OSMF 163, 164, 165, 169, 175,

 177, 179, 180, 182, 183, 184, 186, 187, 188, 204, 205, 206, 207, 208: (1) 9:24 p.m. words by

 detectives to Irish that Defendants were going to be there, where Irish was, at the Irish home, site

 of barn fire (Perkins Aff. par. 66) (Perkins depo. 110, ln. 23-25); (2) the 9:24 p.m. reliable acts of

 Detective Perkins (Perkins Aff. par. 66); (3) both Detectives were in route driving there already

 and (Fowler Aff. par. 23, 25); (4) 10:00 p.m. or 11:00 p.m. requesting safety check for both of

 Irish’s children in response to Irish’s request (Perkins Aff. par. 73); (5) two hour reliance on

 Defendants’ silence (midnight to 2:00 a.m., reasonably indicating that their 9:24 p.m. promises

 would continue) (Perkins Aff. par. 74-79); (6) false decision about promises at 1:00 a.m. to say

 no manpower to Irish at some point (Perkins Aff. par. 77); (7) false statement about promises at



                                                  64
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 65 of 82                      PageID #: 1095




 2:00 a.m. telling Brittany Irish no manpower (Perkins Aff. par. 79); (8) Defendants leaving entire

 area at 3:00 a.m. for rest of night without telling anyone in Irish family, after last words to Irish

 at 2:00 a.m. were that Defendants were still looking for Lord in area (see OSMF 184, testimony

 of Detective Fowler regarding Detective Perkins’ last words to Brittany Irish) (Perkins Aff. par.

 81) (Fowler Aff. par. 27); at (9) least one false statement to Kimberly Irish regarding no

 manpower (Kimberly Irish depo. 56, ln. 10-13); (10) a reliance statement to Kimberly Irish to

 “just call us” (Kimberly Irish depo. 56, ln. 21); (11) an affirmative promise to Kimberly Irish that

 MSP had officers, plural not singular, in the vicinity (Kimberly Irish depo. 56, ln. 22); (12) the

 false affirmative promise to Kimberly Irish that we’ll take care of it (Kimberly Irish depo. 56, ln.

 23); and (13) the initial statement to Brittany Irish by Detective Perkins using the inclusive plural

 pronoun that “we’ll carry on” at 4:24 p.m. on July 16 (SMF 57) when referencing Lord. (Perkins

 Aff. par. 49) See SMF 85, 86, 93, 96, 100, 103; OSMF 163, 164, 165, 169, 175, 177, 179, 180,

 182, 183, 184, 186, 187, 188, 204, 205, 206, 207, 208.



 Additional facts regarding promises, reliance statements, and reliance acts are as follows:

 205.    “We would have discussions with victims about: Hey, you understand we can’t stay

 here with you. We would not tell somebody that we would stay and then not stay. We wouldn’t

 give people any false hope that: Hey, if you call, we are five minutes away. We would be very

 candid with these people to say that our priority right now is the capture of this person.” (MSP

 30(b)(6) (Cote) depo. 53, ln. 21 to p. 54, ln. 8 (Deputy Chief))

 206.   It is appropriate for MSP officers to say, we’ll keep an eye on the place, we’ll be in the

 vicinity, only if Defendants were going to be able to do that. (MSP 30(b)(6) (Cote) depo. 54, ln.

 18-22 (Deputy Chief))



                                                  65
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 66 of 82                    PageID #: 1096




 207.   If you’re not going to remain in the area, it would not be appropriate to make promises

 that could not be fulfilled. (MSP 30(b)(6) (Cote) depo. 54, ln. 18-22 (Deputy Chief))

 208.   The MSP 30(b)(6) designee believes three MSP Officers were available from its Troop F

 in Houlton on the night of the July 16 through the morning of July. (MSP 30(b)(6) (Cote) depo.

 4,8, ln. 22 to p. 49, ln. 21 (Deputy Chief)) The MSP 30(b)(6) designee testified other MSP

 Officers were available and could have been called to work from off-duty status. (MSP 30(b)(6)

 (Cote) depo. 49, ln. 22 to p. 50, ln. 51 ln. 3 (Deputy Chief)) The MSP 30(b)(6) Designee testified

 once Lord completed his shootings and second abduction of Brittany Irish on the morning of July

 17, MSP then called several MSP off-duty officers to work “because at that point, you have ---

 the scene is fluid and rapidly unfolding.” (MSP 30(b)(6) (Cote) depo 51, ln. 4-8 (Deputy Chief))

 The MSP 30(b)(6) designee testified MSP did not perceive Lord as a risk necessary for calling

 up officers from off-duty until after the Lord’s shootings and second abduction of Brittany Irish

 occurred. (MSP 30(b)(6) (Cote) 51, ln. 15-18) (Deputy Chief)) The MSP 30(b)6) designee

 testified “if the need was determined that, hey, we need a uniform trooper dedicated to this

 investigation, I believe that we could have called one.” (MSP 30(b)(6) (Cote) depo. 52, ln. 21 to

 p. 53, ln. 2 (Deputy Chief))


        Defendants Left A Voicemail In Disregard of Factors and Other Options.


 209.   Detectives Perkins and Detective Fowler left a voicemail for Lord when Defendants

 could have done other things; Defendants could have developed a physical presence around him;

 or Defendants could have done a pre-textual phone call. (MSP 30(b)(6) depo. (Cote) 41, ln. 10-

 21 Deputy Chief)) The 30(b)(6) MSP designee confirmed this: The option exists of making a

 pretext phone call in which the MSP has a victim make contact with the suspect. (MSP 30(b)(6)

 depo. (Cote) 35, ln. 2 to p. 36, ln. 13 (Deputy Chief))

                                                 66
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 67 of 82                       PageID #: 1097




 210.   “[A] much more traditional method that [the MSP] use[s]” [rather than leaving a

 voicemail] is to “pretend to be the victim and ask to meet with the suspect. We may script some

 things about getting admissions related to the allegations against him[.]” (MSP 30(b)(6) depo.

 (Cote) 36, ln. 6-13 (Deputy Chief))

 211.   MSP Deputy Chief Cote, the MSP 30(b)(6) designee, testified the MSP do not know why

 none of these other contact procedures were attempted by Detective Perkins or Detective Fowler

 in this case. (MSP 30(b)(6) depo. (Cote) 37, ln. 4-6 (Deputy Chief))

 212.   Sergeant Crane agrees with MSP Deputy Chief Cote, the MSP 30(b)(6) designee, that

 there are four options MSP officers can use to make contact with suspects: [1] find the person

 first, before the suspect is notified of any allegation against them; [2] have the victim make

 phone calls to the suspect, in an effort to elicit a confession, and thereupon arrest the suspect, if

 successful; [3] use the victim’s phone and pretend to be the victim, to lure the suspect out; and

 [4] leave a voicemail message on a suspect’s cell phone, as was done in this case. (Crane depo.

 26, ln. 16 to p. 27, ln. 10) Sergeant Crane testified if there is a real risk of violence in the event

 of such a phone call or voicemail, “[y]ou would definitely take that into consideration as you’re

 making your plan to find him.” (Crane depo. 27, ln. 15-24)

 213.   Sergeant Crane does not know if Detective Perkins and Detective Fowler took the risk of

 violence into account when Defendants made the decision to leave a voicemail with Lord.

 (Crane depo. 28, ln. 25 to p. 29, ln. 4); and Sergeant Crane testified he does not know why any of

 the other alternatives were not used here. (Crane depo. 27, ln. 11-22)

 214.   The Maine Criminal Justice Academy trains troopers to be reasonable. (Maine Criminal

 Justice Academy(Rogers) depo. 20, ln. 15 (Director)) If a victim of a rape fears for her safety or

 has said that the suspect told her that he will kill her or her children, the Director of the Maine



                                                  67
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 68 of 82                      PageID #: 1098




 Criminal Justice Academy is “not sure I would tell the suspect right off”; instead, he “would go

 try to find the suspect, get him to a neutral place” because “[y]ou’re going to have to go find this

 person.” (Maine Criminal Justice Academy(Rogers) depo. 20, ln. 19-25 (Director); (Maine

 Criminal Justice Academy(Rogers) depo. 19, ln. 2 (Director))

 215.   Sergeant Crane testified the reason why Detective Perkins and Detective Fowler left a

 voicemail on Lord’s cell phone was “you would look at an efficient way to try to contact the

 person you want to speak with.” (Crane depo. 27, ln. 1-14)

 216.   It is undisputed that “efficien[cy]” is not a valid MSP factor or part of MSP training that

 may be considered when contacting suspects, particularly if risk of violence is at issue. See SMF

 1-112; OSMF 113-252.



        Defendants Used Time To Investigate Irish, Not Lord, But Should Have Believed Victim.

 217.   MSP officers are “always going to give the victim the benefit of the doubt.” (MSP

 30(b)(6) depo. (Cote) 21, ln. 14-15 (Director))       Yet, Sergeant Crane testified focusing on

 Brittany Irish’s credibility, instead of on Lord, could be helpful to Defendants, in several ways:

 “If … we can prove that somebody makes a false report, then that’s the crime, it’s not a DV. If .

 . . we could prove that everything [Irish] told us was a lie, then the crime of DV never occurred,

 the crime of false report has.” (Crane depo. 33, ln. 13-20)

 218.   Detective Perkins testified he does not remember the MSP DV training, in either the MSP

 Academy or in MSP continuing education, that states the credibility of a witness is never a factor

 in assessing whether or not a DV event occurred, but he states “it was certainly possible.”

 (Perkins depo. 63, ln. 1-7) Detective Perkins testified Exhibit 30, (training presented by the

 Maine Coalition Against Sexual Assault), was training that he attended; he testified he agrees the



                                                 68
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 69 of 82                         PageID #: 1099




 exhibit states to be careful of prematurely judging the validity of a rape report because it may

 have detrimental consequences; specifically, officers are trained to be careful of their own

 skepticism about what a victim tells them because you may not be able to gather all the

 information you need. Yet, Detective Perkins testified he was skeptical of Brittany Irish in this

 case as the investigation was unfurling. (Perkins depo. 151, ln. 13 to p. 153 ln. 1)

 219.   Detective Fowler does not recall that Brittany Irish told a different story in her written

 statement compared to her oral interview with Detectives Perkins and Fowler. (Fowler depo. 31,

 ln. 5-9) Detective Fowler did not note anywhere in his police report that he thought Irish was

 showing indicators that she was being deceptive or less than honest during her oral interview

 with the detectives after her written report. (Fowler depo. 31, ln. 24 to p. 32, ln. 3)

 220.   Brittany Irish provided four (4) consistent written statements and interviews to

 Defendants: [1] BPD written statement, [2] MSP written statement, [3] interview with BPD, and

 [4] interviews with Detectives Perkins and Detective Fowler; and Brittany Irish also provided

 accurate physical locations of at least one camp, which yielded signs of breaking in at that camp,

 along with specific tire tracks. There was pending forensic evidence with the rape kit exam and

 the procurement of clothes. See SMF 1-112. Despite this, Sergeant Crane “know[s] that there

 were concerns of Brittany Irish being completely forthcoming”, (Crane depo. 19, ln. 19 to p. 20,

 ln. 11), because one of Brittany Irish’s friends, Amber Adams, “had told us that she felt Brittany

 was not being truthful” --- but Sergeant Crane “[does not] know” if anyone made any inquiry

 into whether Adams had, herself, a motivation to fabricate. (Crane depo. 20, ln. 10-16) Sergeant

 Crane also testified from “July 15 through the morning of July 17 there were concerns that Irish

 had been “dishonest as to her allegations” (Crane depo. 20, ln. 19-24), including very early in the

 investigation, although Defendants had not yet gathered most of the facts, because Detective



                                                   69
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 70 of 82                       PageID #: 1100




 Perkins told Sergeant Crane that he harbored “concerns with [Irish’s] credibility”. (Perkins

 depo. 63, ln. 8-12)

 221.   Detective Perkins agrees the MSP IRT [Incident Review Team] concluded in writing that

 starting “on July 14 . . . Lord went on a four-day crime spree [of] murder, kidnapping, rape,

 aggravated assault, arson, burglary, theft, and various other crimes”, but Detective Perkins still

 challenges Irish’s credibility regarding this, stating “I . . . disagree that this crime scene started

 necessarily on July 14, 2015. I would say that is debatable . . . the events [of] July 14 and July

 15 are in question.” (Perkins depo. 38, ln. 8 to p. 39, ln. 12); see Exhibit 14 (IRT report).

 Corroborating Irish, and rebutting Detective Perkins, Lord later admitted to the MSP after July

 17 that he had tied up Irish on July 14 into July 15, just as Irish had described to Defendants.

 (Perkins depo. 46, ln. 2-7)       Detective Perkins continues to challenge Irish’s credibility.

 “Brittany’s lies affected the outcome of the case[.]” (Perkins depo. 156, ln. 13-14) Detective

 Perkins indicated to the IRT and at deposition that he still believes Brittany Irish was not the

 victim here. (Perkins depo. 162, ln. 12-14)



              Defendants’ Self-Contradictions Place Their Own Credibility In Doubt.

 222.   Detective Perkins first testified “I am not aware that I have any mechanism of addressing

 deficiencies or my disagreements with the IRT report. I did not have a say in the IRT report.”

 (Perkins depo. 59, ln. 4-6) He later contradicted himself, testifying that Detectives Perkins and

 Detective Fowler were reminded in a written email by Sergeant Crane to send their input to the

 IRT team, and Detective Fowler sent his input to Sergeant Crane. (Perkins depo. 7-23) Other

 contradictions are as follows: Detective Fowler was “taught in Major Crimes” to write down

 “exact times”: “The most important friend you’ve got is your watch. As you get things, write it



                                                  70
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 71 of 82                     PageID #: 1101




 down, know it. Write it down, know it.” (Fowler depo. 20, ln. 13-20) However, Defendants did

 not write down certain exact times during their forty-one hour investigation, including multiple

 multi-hour blocks of time largely unaccounted for. See SMF 1-112. Detective Perkins does not

 recall whether he told Sergeant Crane that Brittany Irish had written in her statement that Lord

 would cut her from ear to ear because “I do not recall what I did or did not say specifically about

 every allegation Brittany made.” (Perkins depo. 119, ln. 2-6) (Irish made 5 allegations: three

 rapes, one strangulation, one kidnapping, in addition to documenting and orally reporting Lord’s

 threats). Detective Fowler does not know what day or time he or Detective Perkins ran Lord’s

 name through the system to check if Lord had a criminal record. (Fowler depo. 8, ln. 3-14)

 Sergeant Crane and Detective Perkins contradicted each other as to whether Detective Perkins

 advised Sergeant Crane at 9:30 p.m. on July 16 that Lord was telling people that he had received

 a voicemail from the MSP and that someone was going to die that very night. See OSMF 168

 (Crane depo. 24, ln. 7-18) Sergeant Crane testified he had “no role” regarding any requests by

 Brittany Irish or Kimberly Irish regarding protection or anything of that nature, see (Crane depo.

 25 ln. 4-8), but contradicting Sergeant Crane’s sworn testimony are all of the following facts:

 SMF 98, 100; Perkins Aff. par. 77, Crane Aff. par. 10 (both showing Sergeant Crane made the

 conscience decision to tell Brittany Irish the false statement that there was “no manpower”

 available), OSMF 178 (testimony of Detective Perkins contradicting Sergeant Crane and

 providing a direct quote attributable to Crane). (Perkins depo. 129, ln. 23-25 to p. 130, ln. 6, p.

 131, ln. 1-5)

                         Defendants Did Not Go To Find Lord Despite Training.

 223.   If a DV suspect has not been located, “you’ve got to go find him or her.” (Maine

 Criminal Justice Academy depo. (Director Rogers) 18, ln. 21 to p. 19, ln. 2)


                                                 71
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 72 of 82                       PageID #: 1102




 224.   “[I]t’s not a specific protocol, but it is . . . training and experience, that . . . . [y]ou’re

 going to try and find out where Defendants live, where Defendants work . . . . [i]f you can’t do

 that, eventually you are going to reach out by phone, if that’s your only avenue.” (MSP 30(b)(6)

 depo. (Cote) 22, ln. 11-18 (Deputy Chief))

 225.   MSP officers are not going to contact a perpetrator if Defendants think there may be

 some collateral damage to having to explain why the suspect needs to talk to an MSP Detective

 “and things like that. We are always careful about that type of situation.” ( MSP 30(b)(6) depo.

 (Cote) 22, ln. 18-23 (Deputy Chief)) The known violent nature of a suspect is a factor in

 whether to leave a phone call versus physically finding the suspect. (MSP 30(b)(6) depo. (Cote)

 25, ln. 3 to p. 26, ln. 1 (Deputy Chief)) The nature of the threats by a suspect against the victim

 of doing harm to her or her children is a factor in whether to leave a phone call versus physically

 finding the suspect. (MSP 30(b)(6) depo. (Cote) 26, ln. 2-5 (Deputy Chief))

 226.   “The standard of care is that the first priority is the victim’s safety and you would do

 nothing that would put her safety at risk, and contacting the suspect and leaving a phone message

 is the last thing I would consider doing . . . . You’d have to take into account the consideration of

 the safety of the victim, that’s the only standard I’m aware of . . . . And if you’re trying to

 safeguard the victim, you don’t tip off the suspect when she’s already said he’d threaten her.”

 (Van Blaricom (Expert) depo. 68, ln. 6 to p. 69, ln. 2)



        Defendants did not explain to Irish how to obtain a PFA Order.

 227.   “[A]t the very minimum”, once MSP contacts a suspect, “[we] have the obligation under

 DV policies to explain to the victim how to obtain a protection from abuse order.” (MSP




                                                  72
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 73 of 82                      PageID #: 1103




 Training Acad. depo. (Rogers) 24, ln. 15-21 (Director)) Defendants did not do this. See SMF 1-

 112.



        Defendants Did Not Assess Risk and Recidivism.

 228.   Detective Fowler testified repeatedly that, while he thought the purpose of the ODARA

 perpetrator risk assessment is for post-arrest use such as for bail, the reality is that it should be

 done at the scene, early in an investigation. (Fowler depo. p. 54, ln. 6-10; Fowler depo. p. 54, ln.

 17-24; Fowler depo. 54, ln. 25 to p. 55, ln. 4) He then testified there is nothing in ODARA that

 says it cannot be used to assess how much victim protection may be needed in order to comply

 with M-4. (Fowler depo. 55, ln. 9-17) Detective Perkins testified the related Predominant

 Aggressor Risk Assessment is an MSP protocol; he completed MSP mandated training for it in

 2008. (Perkins depo. 32, ln. 10-23) Defendants had tools to assess risk, but decided not to

 assess risk or recidivism.

 229.    In 2009 Detective Perkins completed MSP training for how to be on the scene for rape

 calls, for responding to rape calls, and for understanding rape calls. (Perkins depo. 34, ln. 4-13)

 He completed MSP training for domestic abuse twice in 2001, twice again in 2003, again in

 2004. (Perkins depo. 34, ln. 18 to p. 35, ln. 2) He started receiving MSP training in M-4,

 responding to incidents involving DV, in January 2008, and training in M-4 has been part of his

 continuing training since; M-4 is a predominant subject matter that Detective Perkins has studied

 as part of his training in the MSP. (Perkins depo. 35, ln. 3-19) Detective Perkins also receives

 training in First Circuit Court of Appeals law updates. (Perkins depo. 35, ln. 20 to p. 36, ln. 2)

 Detective Perkins’ training summary has a section titled Maine DV Training Program, where it




                                                  73
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 74 of 82                     PageID #: 1104




 summarizes the different categories of classes that Detective Perkins has taken throughout his

 training. (Perkins depo. 36, ln. 7-17)

 230.   On December 1, 2015, about nine months before Irish’s allegations against Lord,

 Detective Perkins received training in the MSP’s ODARA risk assessment tool. (Perkins depo.

 36, ln. 18-22; Perkins depo. 38, ln. 2-5)

 231.   Separate from ODARA, in a pre-arrest DV situation, MSP officers are trained to assess a

 suspect’s propensity for harming a victim in several ways: [1] the officer should get prior history

 to see whether or not there may have been any prior incidences; [2] Defendants look at the scene;

 and, [3] while this occurs, the officer should be at the development stage of probable cause to see

 whether or not there is enough to arrest or charge somebody with a particular crime. (Maine

 Criminal Justice Academy depo. (Rogers) 15, ln. 16 to p. 16, ln. 24 (Director)) There are a

 whole plethora of domestic violence (DV) crimes that can be charged. (Maine Criminal Justice

 Academy(Rogers) depo. 16, ln. 21 to 25 (Director))



        Defendants Did Not Make An Immediate Arrest Or Consider The Factors For It.

 232.   Detective Perkins testified he attended state mandated training on rape using The Maine

 Criminal Justice Academy’s Curriculum [of the MSP Training Academy], Unit Title “Sexual

 Offenses”, which states, see Exhibit 30-A (Maine CASA “On the Scene of Sexual Assaults”),

 that for a determination as to whether an immediate arrest should be made, the factors are [1] the

 type of assault, [2] the protection of the victim, [3] whether more evidence is needed to be taken,

 [4] potential flight risk, and [5] possible destruction of evidence. (Maine Criminal Justice

 Academy depo. (Rogers) depo. 19, ln. 3-12 (Director)); see also (Perkins depo. 154, ln. 16 to p.

 155, ln. 20) However, Detective Perkins testified his decision about whether to make any arrest



                                                 74
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 75 of 82                     PageID #: 1105




 depended upon whether or not he believed Brittany Irish, which is not an appropriate factor that

 may be considered under MSP training. (Perkins depo. 163, ln. 12-15) Specifically, Detective

 Perkins stated he had the training shown in Exhibit 30-A, which is state mandated rape training

 by Maine Coalition Against Sexual Assault which states that it is never a correct factor to assess

 the credibility of a victim when deciding whether to arrest a suspect. (Perkins depo. 154, ln. 4 to

 p. 156, ln. 1); see also Exhibit 30-A.

             Other Affirmative Acts By Defendants That Created or Exacerbate Harm.

 233.   Sergeant Crane, supervisor of Detectives Fowler and Perkins, knew Lord prior to this

 case: He grew up with Lord in the same area. (Crane depo. 9, ln. 12-20) Sergeant Crane

 personally charged Lord with an unrelated burglary or theft sometime before 2006. (Crane depo.

 10, ln. 3-21)    Detective Fowler testified Sergeant Crane knew Lord was a registered sex

 offender; that Sergeant Crane told Detective Perkins this; that Perkins then told Detective

 Fowler; but Fowler does not recall whether this was on July 15, 16, or 17. (Fowler depo. 7, ln. 13

 to p. 8, ln. 2; Fowler depo. 8, ln. 15-17)

 234.   Detective Fowler does not recall contacting the BPD about Irish’s initial complaint to the

 BPD, and does not recall Detective Perkins contacting BPD about her initial complain either.

 (Fowler depo. 8, ln. 18 to p. 9 ln. 1) Detective Fowler believes he recalls getting a report

 emailed from the BPD, but he does not recall if he called the BPD to flesh out the details.

 (Fowler depo. 9, ln. 5-15)

 235.   Detective Fowler did not attempt to learn whether Brittany Irish had obtained a

 Protection From Abuse order against Lord at some point in the past; yet this is information that

 Detective Fowler can obtain; he has done it before. (Fowler depo. 9, ln. 23 to p. 10 ln. 11)




                                                 75
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 76 of 82                     PageID #: 1106




 236.   Brittany Irish did exactly what a DV victim should do according to M-4; she went to stay

 with family after learning of the fire, but Irish and her mother were both reporting that they

 didn’t feel safe there. (Perkins depo. 66, ln. 2 to p. 67, ln. 13) Detective Perkins was not aware

 that Brittany Irish’s mother was an elderly person with multiple sclerosis, who required a walker,

 because Detective Perkins has never seen her or spoken with her. (Perkins depo. 60, ln. 7-14)

 During the forty-one hour investigation, Sergeant Crane never met Irish. (Crane depo. 16, ln. 12-

 14)

 237.    “I admit the more officers you have theoretically you would have a [tactical] advantage

 in defending a person.” (Perkins depo. 154, ln. 2-3) Detective Fowler disagrees with the IRT,

 which thought that it might be a possible problem, that other resources for protection had not

 been examined. (Fowler depo. 52, ln. 4-7)

 238.   The Expert Witness’ Report, (see Exhibit 4) dated October 11, 2018, represents the

 opinions that Expert Witness D.P. Van Blaricom intends to offer in this case; those opinions are

 that Defendants did not exercise a reasonable standard of care in their investigation of Brittany

 Irish’s allegations; and that Defendants assumed a special duty as to protection that Defendants

 did not fulfill, because Defendants had reason to believe Lord had burned the Irish barn and was

 still in the area, but Defendants simply left the Irishes unprotected, despite promises; and the

 reasons for these opinions are based on record evidence. (Van Blaricom (Expert) depo. 77, ln.

 24 to p. 78, ln. 9; Van Blaricom depo. 132, ln. 23 to p. 133, ln. 10)

 239.   The IRT is a group of individuals, generally comprised of three lieutenants, a local police

 chief and a civilian. (Grzyb depo. 30, ln. 10-12)

 240.   Brittany Irish voluntarily allowed the detectives to photograph all of the texts on her cell

 phone (Perkins depo. 96, ln. 9-11) From Brittany Irish’s tests, Detective Perkins learned that



                                                  76
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 77 of 82                      PageID #: 1107




 there was basically a love triangle; Brittany Irish was involved with two different men in roughly

 overlapping periods of time, which was not a new or shocking circumstance in Detective

 Perkins’ experience, because he had seen such things before. (Perkins depo. 96, ln. 13 to p. 97,

 ln. 12) Brittany Irish also voluntarily showed the detectives, and voluntarily told the detectives

 about, all of her text messages, including but not limited to texts she sent saying “not safe” and

 “don’t text back”. (Perkins depo. 47, ln. 1-8)

 241.       Defendants had the name of the individual, and the location of the bar, for the

 individual who personally heard Lord make the death threat after the voicemail on July 16, 2015,

 but there is no evidence that Defendants ever attempted to contact or find this individual, or go to

 the bar, to learn Lord’s next whereabouts, nor to send or task a MSP Trooper or local police

 officer to do the same. (Perkins depo. 47, ln. 19-23; Perkins depo. 48, ln. 2-6)

 242.   Brittany Irish’s information enabled Defendants to ascertain that Lord had broken into a

 camp in Benedicta and gone through a window, a crime for which he should have been arrested

 on July 16, 2015; Irish accurately described this to the detectives on July 15, 2015. (Perkins

 depo. 45, ln. 10-17)

 243.    Detective Perkins testified that “It is certainly proper practice to run someone’s criminal

 history.” (Perkins depo. 84, ln. 11-12) Detective Perkins did not appreciate an early background

 check is critical. (Perkins depo. 84, ln. 11-12)

 244.   Defendants interpret the undefined word “scene” in M-4 differently and subjectively.

 Detective Fowler testified if he had applied M-4 in this case, Detective Fowler would use the

 common sense definition of “scene”. (Fowler depo. 41, ln. 11-17) Detective Fowler defines

 “scene” as the place where the incident occurred, [but] “I have a problem with someone moving

 three, four times different places over and us following them around. I don’t think that’s what



                                                    77
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 78 of 82                      PageID #: 1108




 the – just me, personally, I don’t think that’s what the heart of the policy is getting to. Do I

 follow that person around for four places for four days, for seven days moving around?” (Fowler

 depo. 41, ln. 18 to p. 42, ln. 14) Detective Fowler does not know whether M-4 applies once the

 victim has left the initial scene of an initial act of DV, even if the alleged suspect has followed

 her and knows her location. (Fowler depo. 42, ln. 20 to p. 43 ln. 14) In contrast, Detective

 Perkins testified if he had applied M-4, Detective Perkins agreed the term “scene” is not defined

 and a DV scene can be dynamic, like in a car, or move from one town to another. (Perkins depo.

 23, ln. 25 to p. 24, ln. 14) Detective Perkins testified M-4 does not say that the MSP must

 protect DV victims only if Defendants are at the literal first scene where the first abuse occurred.

 (Perkins depo. 27, ln. 23 to p. 28, ln. 5) Detective Perkins defines “scene” to mean that

 something happened in more than one place, there could be more than one scene. (Perkins depo.

 25, ln. 22 to p. 26, ln. 2)

 245.    Defendants believed another reason that M-4 did not apply was because this case was a

 “long”, “deliberate”, “high-level” investigation over “several days” and “very different” from a

 rapidly developing situation. The MSP 30(b)(6) designee testified Irish had alleged that she was

 kidnapped and raped multiple times in a series of separate incidences, in several locations, on

 July 14 and 15, 2015; that Irish reported these to BPD on July 15; that BPD referred the

 allegations to MSP on July 15 because of jurisdictional issues on July 15; and the MSP started

 investigating on July 15. (MSP 30(b)(6) (Cote) depo. 18, ln. 9-21 (Deputy Chief)) “[T]his was a

 long, high-level investigation that’s been going on for several days and is much different than a –

 you’re arriving at a scene within 20 minutes of a phone call to the police to report a DV assault.

 It’s very different.” (MSP 30(b)(6) depo. (Cote) p. 19, ln. 11-20 (Deputy Chief))




                                                 78
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 79 of 82                      PageID #: 1109




 246.      It is fundamental to do a criminal background check on any suspect; it is the first thing

 you do, because you would learn if the suspect is on probation; it is important to know as much

 as you can about the suspect. (Van Blaricom (Expert) depo.124, ln. 3 to p. 126, ln. 19)

 247.      Detective Perkins agreed the first step in a DV or sexual assault call is to attend to the

 victim; four steps later, after taking care of the victim, it’s to gather information. (Perkins depo.

 153, ln. 2-15)

 248.      Kimberly Irish knew R.J. Hartt, the man who reported the threat by Lord at a bar after the

 6:17 p.m. voicemail; Hartt heard Lord; the bar was only a few miles from the Irish home; Hartt

 was at the Irish home for a few minutes, soon after, to report the threat to Kimberly Irish.

 (Kimberly Irish depo. 85, ln. 12 to p. 86, ln. 23) Defendants’ Summary Judgment pleadings do

 not show that Defendants followed up on this lead. See SMF 1-112.

 249.      Kimberly Irish did not dare take her eyes of the area the whole night and she never saw a

 cruiser go by. (Kimberly Irish depo. 92, ln. 1-15) After July 17, once Lord was in custody, the

 MSP K-9 Officer and the K-9 dog were placed at the Irish house 24 hours a day, for two days, to

 protect the crime scene, and Lord’s other girlfriend (Jamie Clark) was given safe house

 protection, even though Lord was already in custody. (Kimberly Irish depo. p. 93, ln. 6 to p. 94,

 ln. 3)

 250.      The MSP IRT [Incident Review Team] in this case noted Defendants’ possible

 deficiencies in the Defendants’ failure to apply M-4. See OSMF 133. Lt. Grzyb, who was on the

 MSP Incident Review Team (IRT) that looked at this investigation, did not know that the IRT’s

 draft report was then distributed to all three Defendants for their comment. (Grzyb depo. 43, ln.

 19-23.)




                                                   79
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 80 of 82                      PageID #: 1110




                                 Additional Facts Regarding Lord

 251.    On May 30, 2019, the Maine State Supreme Judicial Court issued an opinion in the case

 of State v. Lord, 2019 ME 82, ___ A.3d ___; that opinion summarizes the evidentiary facts to

 which Lord agreed when he pleaded guilty during the relevant time period in this case;

 specifically, at paragraphs 3-10, the Law Court wrote that, at his guilty plea, Lord did “not

 dispute the evidentiary support for any of the following facts including (i) “[t]wo months prior to

 the events in issue, his six-month-old son had died” and (ii) “prior to the events in issue, [Irish]

 had reported criminal conduct by Lord toward her.” Id. ¶ 4. Lord thus admitted at his guilty plea

 that he knew Irish reported his July 14 and 15 crimes to the MSP. See Order On Motion to

 Amend Plaintiff’s Response to Request for Admission (ECF 68). Accord OSMF 168 (also

 showing Lord knew the MSP voice mail was because Brittany Irish had reported Lord’s July 14

 and 15 crimes).

 252.   The Maine Supreme Judicial Court also wrote that, at his guilty plea, Lord did “not

 dispute the evidentiary support for” (iii) “[s]ometime before 8:30 p.m. on July 16 . . . Lord set

 fire to [the Irish family barn]” and that Irish’s mother “suffers from multiple sclerosis” such that

 “[a]s the fire was raging, [Irish and Hewitt] arrived” . . . and Brittany Irish stayed with her

 mother “after the fire department left.” Id. par. 5. The Maine Supreme Judicial Court also wrote

 of “Lord’s criminal history going back to 1999, including an assault and unlawful sexual contact

 in 2005 and, most recently, a domestic violence assault in 2015, for which he was on probation at

 the time.” Id. par. 21. For all of this, “Lord confessed to the police truthfully.” Id. par. 18.

 Order On Motion to Amend Plaintiff’s Response to Request for Admission (ECF 68).




                                                 80
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 81 of 82     PageID #: 1111




 DATED: June 11, 2019.

                                    /s/ Scott J. Lynch
                                    Scott J. Lynch, Esq.
                                    Lynch & Van Dyke, P. A.
                                    261 Ash Street - P.O. Box 116
                                    Lewiston, Maine 04243-0116
                                    (207) 786-6641
                                    slynch@HLRVD.com




                                      81
Case 1:15-cv-00503-JAW Document 88 Filed 06/11/19 Page 82 of 82                PageID #: 1112




                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                             CERTIFICATE OF SERVICE


       I hereby certify that on June 11, 2019, I electronically filed the within
     PLAINTIFFS’ OPPOSING STATEMENT OF MATERIAL FACTS WITH
            ADDITIONAL STATEMENT OF MATERIAL FACTS

 using the ECF system which will send notification of such filing to the following counsel
 and same shall be provided to Plaintiffs by means of U. S. Postal Service.




             CHRISTOPHER TAUB, ASSISTANT ATTORNEY GENERAL
                    OFFICE OF THE ATTORNEY GENERAL
                         6 STATE HOUSE STATION
                         AUGUSTA, ME 04333-0006



                                           /s/ Scott J. Lynch

                                           Lynch & Van Dyke, P. A.
                                           261 Ash Street - P.O. Box 116
                                           Lewiston, Maine 04243-0116
                                           (207) 786-6641
                                           slynch@HLRVD.com




                                             82
